Exhibit 10.1










CREDIT AGREEMENT
dated as of April 26, 2016
by and among
AGCO INTERNATIONAL GMBH,
as Borrower,
AGCO CORPORATION,
THE LENDERS NAMED HEREIN,
as Lenders,
and
COÖPERATIEVE RABOBANK U.A., ANTWERP BRANCH,
as Administrative Agent
______________________________________________________________________








S-i


ATL 21192099v3

--------------------------------------------------------------------------------




TABLE OF CONTENTS




Page
 
 
 
ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS
1


 
Section 1.1.
Certain Defined Terms
1


 
Section 1.2.
Computation of Time Periods
19


 
Section 1.3.
Accounting Terms; Applicable Margin Ratings
19


 
Section 1.4.
Currency Equivalents
20


 
Section 1.5.
Incorporation by Reference of Provisions in the AGCO Revolving Credit Agreement
20


 
Section 1.6.
Construction
21


ARTICLE 2. THE TERM LOAN FACILITY
22


 
Section 2.1.
The Term Loan
22


 
Section 2.2.
Making the Term Loan
22


 
Section 2.3.
Reduction of the Commitments
22


 
Section 2.4.
Repayments and Prepayments
22


 
Section 2.5.
Interest
23


 
Section 2.6.
Minimum Interest Rates and Payments
23


 
Section 2.7.
Continuation of Interest Periods
24


 
Section 2.8.
Payments and Computations
24


 
Section 2.9.
Sharing of Payments, Etc
25


 
Section 2.10.
Intentionally Omitted
26


 
Section 2.11.
Defaulting Lenders
26


ARTICLE 3. CONDITIONS PRECEDENT
27


 
Section 3.1.
Conditions Precedent to Agreement Date
27


 
Section 3.2.
Determinations Under Section 3.1
30


 
Section 3.3.
Status as a Qualifying Bank or Non-Qualifying Bank
30


ARTICLE 4. REPRESENTATIONS AND WARRANTIES
30


 
Section 4.1.
Representations and Warranties of AGCO and the Borrower
30


 
Section 4.2.
AGCO Revolving Credit Agreement Representations
33


 
Section 4.3.
Swiss Non-Bank Rules
34


 
Section 4.4.
Survival of Representations and Warranties, etc
34


ARTICLE 5. AFFIRMATIVE COVENANTS
34


 
Section 5.1.
Incorporation of AGCO Affirmative Covenants
34


 
Section 5.2.
Swiss Non-Bank Rule
34


 
Section 5.3.
Amendments to AGCO Revolving Credit Agreement
34


ARTICLE 6. INFORMATION COVENANTS
35


 
Section 6.1.
Incorporation of AGCO Information Covenants
35


 
Section 6.2.
Additional Reporting Requirement for the Borrower
35


ARTICLE 7. NEGATIVE COVENANTS
35


 
Section 7.1.
Incorporation of AGCO Negative Covenants
35


 
Section 7.2.
Indebtedness
35


 
Section 7.3.
Fundamental Changes to the Borrower
35


 
Section 7.4.
Anti-Terrorism Laws
36







    
i
ATL 21192099v3

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




Page
 
 
 
 
 
ARTICLE 8. EVENTS OF DEFAULT
36


 
Section 8.1.
Events of Default
36


 
Section 8.2.
Remedies
38


 
Section 8.3.
Intentionally Omitted
38


 
Section 8.4.
Application of Payments
38


ARTICLE 9. THE ADMINISTRATIVE AGENT
39


 
Section 9.1.
Authorization and Action
39


 
Section 9.2.
Administrative Agent’s Reliance, Etc
39


 
Section 9.3.
Administrative Agent, in its Individual Capacity and Affiliates
41


 
Section 9.4.
Lender Credit Decision
42


 
Section 9.5.
Notice of Default or Event of Default
42


 
Section 9.6.
Indemnification
42


 
Section 9.7.
Successor Administrative Agent
43


 
Section 9.8.
Administrative Agent May File Proofs of Claim
43


ARTICLE 10. MISCELLANEOUS
44


 
Section 10.1.
Amendments, Etc
44


 
Section 10.2.
Notices, Etc
45


 
Section 10.3.
No Waiver; Remedies
46


 
Section 10.4.
Costs and Expenses
46


 
Section 10.5.
Right of Set-off
47


 
Section 10.6.
Binding Effect
48


 
Section 10.7.
Assignments and Participations
48


 
Section 10.8.
Marshalling; Payments Set Aside
53


 
Section 10.9.
Intentionally Omitted
54


 
Section 10.10.
Intentionally Omitted
54


 
Section 10.11.
Patriot Act
54


 
Section 10.12.
Limitations on Obligations of the Borrower
54


 
Section 10.13.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
55


ARTICLE 11. INCREASED COSTS, TAXES, ETC.
56


 
Section 11.1.
Increased Costs, Alternate Rate of Interest, Illegality, Etc
56


 
Section 11.2.
Breakage Costs
58


 
Section 11.3.
Judgment Currency
59


 
Section 11.4.
Taxes
59


 
Section 11.5.
Mitigation; Replacement of a Lender
63


ARTICLE 12. JURISDICTION
65


 
Section 12.1.
Consent to Jurisdiction
65


 
Section 12.2.
Governing Law
65


 
Section 12.3.
Counterparts; Integration; Effectiveness; Electronic Execution
66


 
Section 12.4.
Intentionally Omitted
66


 
Section 12.5.
Intentionally Omitted
66


 
Section 12.6.
Waiver of Jury Trial
66







    
ii
ATL 21192099v3

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




Page
 
ARTICLE 13. CONFIDENTIALITY
66


 
 
 
 
EXHIBITS AND SCHEDULES:
 
 
 
 
Exhibit A
Form of Assignment and Assumption
 













    




    
iii
ATL 21192099v3

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) dated as of April 26, 2016 by and among
AGCO INTERNATIONAL GMBH (the “Borrower”), AGCO CORPORATION, a Delaware
corporation (“AGCO”), the lenders (the “Lenders”) signatory hereto, and
COÖPERATIEVE RABOBANK U.A., ANTWERP BRANCH, as administrative agent for the
Lenders (together with any successor, in such capacity, the “Administrative
Agent”).
WITNESSETH:
WHEREAS, the Borrower has requested that the Lenders make a certain term loan
available to the Borrower, and the Lenders are willing to do so, upon the terms
and subject to the conditions set forth herein; and
WHEREAS, AGCO indirectly owns all of the Equity Interests of the Borrower, and
has agreed to guarantee all of the Obligations of the Borrower and be a party to
this Agreement; and
WHEREAS, AGCO and the Borrower acknowledge that the credit facility provided
hereby is and will be of direct interest, benefit and advantage to each of them;
and
WHEREAS, at the request of AGCO and the Borrower, the Administrative Agent and
the Lenders have agreed to extend the credit provided for hereunder;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS


Section 1.1.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent” means Rabobank in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents and its
successors in such capacity.
“Administrative Agent’s Account” means for Euros, the account of the
Administrative Agent maintained with Coöperatieve Rabobank U.A., Utrecht Branch,
The Netherlands (SWIFT # RABONL2U), For the Account of: Rabobank Antwerp (SWIFT
# RABOBE23), Account No. 390889709, IBAN: BE75172460999951, and Reference: AGCO
International GMBH.
“Administrative Questionnaire” means an Administrative Questionnaire delivered
by each Lender in a form supplied by the Administrative Agent.
“Affected Lender” has the meaning specified in Section 11.5.




    
1
ATL 21192099v3

--------------------------------------------------------------------------------





“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director, officer or partner of such Person. For purposes of this
definition, with respect to any Loan Party, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
Equity Interests, by contract or otherwise.
“AGCO” has the meaning specified in the introductory paragraph of this
Agreement.
“AGCO Affirmative Covenants” means each of the covenants (other than any
covenant pertaining to the use of proceeds of the borrowings thereunder and
other than the AGCO Information Covenants) provided in the AGCO Revolving Credit
Agreement which are generally denoted as “affirmative” covenants (i.e.,
covenants which require affirmative action by AGCO, the Borrower or any of their
Subsidiaries in the conduct of their respective business), which affirmative
covenants are, on the date hereof, set forth in Article 5 of the AGCO Revolving
Credit Agreement as in effect on the date hereof.
“AGCO Covenants” means, collectively, the AGCO Affirmative Covenants, the AGCO
Information Covenants and the AGCO Negative Covenants.
“AGCO Information Covenants” means each of the covenants providing for the
reporting of information, or delivery of notices, pertaining to the business,
condition (financial or otherwise), liabilities (actual or contingent),
operations, properties, default, compliance or prospects of AGCO or any of its
Subsidiaries provided in the AGCO Revolving Credit Agreement, which covenants
are, on the date hereof, set forth in Sections 5.1 and 5.2 of the AGCO Revolving
Credit Agreement as in effect on the date hereof.
“AGCO Negative Covenants” means each of the negative covenants (other than any
covenant comparable to Section 7.2 hereof) and financial covenants set forth in
the AGCO Revolving Credit Agreement, which are generally denoted as “negative”
covenants (i.e., covenants which restrict or prohibit actions by AGCO, the
Borrower or any of their Subsidiaries in the conduct of their respective
business) or “financial covenants” or “financial ratios” (covenants which
require the achievement or maintenance of certain financial ratios or results or
prohibit certain financial targets, ratios or expenditures from being exceeded),
which covenants are, on the date hereof, set forth in Article 6 of the AGCO
Revolving Credit Agreement, as in effect on the date hereof.
“AGCO Representations and Warranties” means each of the representations and
warranties of AGCO, the Borrower or any of their Subsidiaries set forth in the
AGCO Revolving Credit Agreement (other than those representations comparable to
those contained in Sections 4.1(a), (d) - (g), (i) - (k), (p), (r), (v) and (w)
hereof), which representations and warranties are on the date hereof set forth
in Sections 4.1(b), (l), (m), (n), (p), (q) and (s) of the AGCO Revolving Credit
Agreement as in effect on the date hereof.
“AGCO Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 30, 2014, among AGCO and certain of its Subsidiaries
party thereto




    
2
ATL 21192099v3

--------------------------------------------------------------------------------





as borrowers, the banks and financial institutions party thereto as lenders,
Rabobank New York as administrative agent and the other agents party thereto, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
and Incremental Term Loan Agreement, dated as of June 19, 2015, and as the same
may be further amended, modified, supplemented, restated, refinanced or
otherwise replaced from time to time pursuant to an Approved Amendment.
“Agreement” means this Agreement, as modified, supplemented or amended from time
to time.
“Agreement Date” means the date on which the conditions set forth in Section 3.1
are satisfied (or waived in accordance with this Agreement).
“Anti-Corruption Laws” means the laws, rules, and regulations of the
jurisdictions applicable to the Borrower, AGCO or any Affiliate of AGCO from
time to time concerning or relating to bribery or corruption, including the U.S.
Foreign Corrupt Practices Act of 1977, as amended.
“Anti-Terrorism Laws” means any laws, regulations or orders of any Governmental
Authority of the United States, United Kingdom, European Union, or the
Netherlands relating to terrorism financing, embargoes or other sanctions, or
money laundering, including, but not limited to, the International Emergency
Economic Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act
(50 U.S.C. § 5 et seq.), the International Security Development and Cooperation
Act (22 U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224, the USA
Patriot Act, and any rules or regulations promulgated pursuant to or under the
authority of any of the foregoing (including but not limited to rules and
regulations promulgated or administered by OFAC).
“Applicable Accounting Standards” means, as of the Agreement Date, GAAP;
provided, however, that AGCO may, upon not less than sixty (60) days prior
written notice to the Administrative Agent, change to IFRS; provided, however,
(a) such notice of its change to IFRS shall be accompanied by a description in
reasonable detail of any material variation between the application of
accounting principles under GAAP and the application of accounting principles
under IFRS in calculating the financial covenants under the AGCO Revolving
Credit Agreement, and the reasonable estimates of the difference between such
calculations arising as a consequence thereof, and (b) if such change is deemed
by the Administrative Agent to be material or detrimental to the Lenders, such
change shall not be effective for purposes of calculating the financial
covenants hereunder until the Borrower, AGCO and the Required Lenders have
agreed upon amendments to the financial covenants contained herein to reflect
any change in such basis.
“Applicable Law” means, in respect of any Person, all provisions of
constitutions, treaties, laws, statutes, rules, regulations, guidelines, permits
and orders of a Governmental Authority applicable to such Person, and all orders
and decrees of all courts and arbitrators in proceedings or actions to which the
Person in question is a party or by which it is bound.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
EURIBOR Lending Office.




    
3
ATL 21192099v3

--------------------------------------------------------------------------------





“Applicable Margin” means, as of any date of determination, the per annum
interest rate margin from time to time in effect and payable, set forth below:
Level
Net Leverage Ratio
Applicable Margin
I
Greater than or equal to 2.50 to 1.00
1.75%
II
Greater than or equal to 1.75 to
1.00 but less than 2.50 to 1.00
1.50%
III
Greater than or equal to
1.00 to 1.00 but less than 1.75 to 1.00
1.25%
IV
Less than 1.00 to 1.00
1.00%

; provided, however, if, as of any date of determination and subject to
Section 1.3(b), AGCO’s corporate family rating from (1) either S&P or Moody’s is
not “BBB-” or “Baa3”, respectively, or better, the Applicable Margin shall be
increased by 0.25% from the applicable amount shown in the table above, and
(2) both S&P and Moody’s is not “BBB-” and “Baa3”, respectively, or better, the
Applicable Margin shall be determined without reference to Level IV above and,
if the Net Leverage Ratio at such determination date is less than 1.00 to 1.00,
the Applicable Margin shall instead be at Level III for such period. The
Applicable Margin shall be determined by reference to the Net Leverage Ratio in
effect from time to time at the end of each Fiscal Quarter based on the
financial statements for the most recently ended Fiscal Quarter and the three
immediately preceding completed Fiscal Quarters; provided, however, that (x) no
change in the Applicable Margin shall be effective until three (3) Business Days
after the date on which the Administrative Agent receives (or is deemed to
receive pursuant to Section 1.5) financial statements and officer’s certificate
calculating the Net Leverage Ratio, as required to be delivered pursuant to the
AGCO Information Covenants, (y) the Applicable Margin shall be at Level III as
set forth in the table above from the Agreement Date through and including the
third Business Day after the Administrative Agent receives the information
required by clause (x) of this proviso for the Fiscal Quarter ending
March 31, 2016, and (z) the Applicable Margin shall be at Level I as set forth
in the table above (i) if AGCO has not submitted to the Administrative Agent the
information described in clause (x) of this proviso as and when required, for so
long as such information has not been received by the Administrative Agent, and
(ii) at the election of the Administrative Agent or the Required Lenders, upon
the occurrence and during the continuation of any Event of Default (whether or
not the Default Rate of interest shall then be in effect). Anything contained
herein to the contrary notwithstanding, in the event that any financial
statement or any financial compliance schedule or certificate (a “Compliance
Certificate”) required to be delivered pursuant to the AGCO Information
Covenants is shown to be inaccurate (regardless of whether the Term Loan is in
effect or outstanding when such inaccuracy is discovered), and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then Borrower shall immediately (a) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (b) determine the Applicable Margin for such Applicable Period based
upon the corrected Compliance Certificate, and (c) pay to the Administrative
Agent the accrued additional interest owing as a result of such




    
4
ATL 21192099v3

--------------------------------------------------------------------------------





increased Applicable Margin for such Applicable Period, which payment shall be
promptly distributed to the Lenders. This provision shall not limit the rights
of the Administrative Agent and the Lenders with respect to Section 2.5(b) and
Article 8 hereof.
“Approved Amendment” means any amendment, supplement, restatement, replacement
or other modification of the AGCO Revolving Credit Agreement, including any
waiver of any provision thereof or consent to any departure therefrom by a party
thereto, so long as (a) on the date of such amendment, modification, supplement,
restatement or replacement and immediately after giving effect thereto, Rabobank
New York shall be the “Administrative Agent” (or such similar term) thereunder
and Lenders constituting Required Lenders hereunder (or Affiliates of such
Lenders) shall be “Lenders” (or such other similar term) thereunder and (b)
Rabobank New York and such Required Lenders (or their respective Affiliates)
shall consent to such amendment, modification, supplement, restatement,
replacement, waiver or modification; provided, however, the parties hereto agree
that if Rabobank New York is not the “Administrative Agent” (or such similar
term) under the AGCO Revolving Credit Agreement after giving effect to any
amendment, modification, waiver, supplement, restatement or replacement that is
consented to by the Required Lenders hereunder (or their respective Affiliates)
in their capacity as a “Lender” (or such similar term) thereunder (a “Lender
Consented Modification”), the Borrower, AGCO and the Administrative Agent shall
enter into such amendments to this Agreement or letter agreements (such
amendments or letter agreements being an “Incorporation Amendment”) as may be
deemed by the Administrative Agent in good faith to be reasonably necessary to
incorporate any provisions of the AGCO Revolving Credit Agreement so amended,
modified, supplemented, restated or replaced equivalent to the AGCO Covenants,
and any other definitions or provisions of the AGCO Revolving Credit Agreement
incorporated herein by reference (to the extent any such comparable provision
exists in such Lender Consented Modification) in a manner substantially similar
as such provisions are incorporated herein on the Agreement Date (or to confirm
and clarify such incorporated provisions), and upon the effectiveness of such
Incorporation Amendment, such Lender Consented Modification shall be deemed an
Approved Amendment hereunder.
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee, accepted by the Administrative Agent, and in
accordance with Section 10.7 and in substantially the form of Exhibit A hereto.
“Authorized Financial Officer” of a Person means the Chief Financial Officer,
the Treasurer, the Assistant Treasurer, the Controller or such other senior
officer of such Person holding an equivalent position.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.




    
5
ATL 21192099v3

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. Section 101
et seq.), and the Swiss Debt Enforcement and Bankruptcy Act of 11 April 1889, as
applicable, and as the same may now or hereafter be amended, and including any
successor statute.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of such corporation or a duly authorized committee of the board of
directors, (b) with respect to a partnership, the board of directors or similar
body of the general partner (or, if more than one general partner, the managing
general partner) of such partnership, and (c) with respect to a limited
liability company, any managing or other authorized committee of such limited
liability company or any board of directors or similar body of any managing
member.
“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.
“Borrower’s Account” means the account of the Borrower as specified to the
Administrative Agent in writing.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Atlanta, Georgia or Antwerp or
Brussels, Belgium, are authorized or required by law to remain closed; provided,
“Business Day” shall also exclude any day on which banks are not open for
dealings in Euros in the European interbank market and any day on which the
TARGET System is not open for the settlement of payments in Euros.
“Capitalized Leases” means all leases that have been or should be, in accordance
with Applicable Accounting Standards, recorded as capitalized leases on a
balance sheet of the lessee, excluding operating leases.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“Change in Law” means the occurrence, after the Agreement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to




    
6
ATL 21192099v3

--------------------------------------------------------------------------------





Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.
“Change of Control” means at any time, the occurrence of any of the following:
(a) any Person or two or more Persons (including any “group” as that term is
used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of voting Equity Interests in
AGCO (or other securities convertible into such voting Equity Interests)
representing thirty-five percent (35%) or more of the combined voting power of
all voting Equity Interests in AGCO; or (b) a majority of the members of the
Board of Directors of AGCO shall cease to be composed of individuals (i) who
were members of that Board of Directors of AGCO on the Agreement Date or (ii)
whose election to the Board of Directors of AGCO, or whose nomination for
election by AGCO’s stockholders, was approved by a vote of at least two-thirds
of the members of the Board of Directors of AGCO who were either directors on
the Agreement Date or whose election or nomination for election was previously
so approved; or (c) any “Change of Control”, as defined in the AGCO Revolving
Credit Agreement shall occur; or (d) AGCO shall fail to own, directly or
indirectly, one hundred percent (100%) of the Equity Interests of the Borrower;
or (e) to the extent such failure would result in a “Change of Control” under,
and as such term is defined in, the AGCO Revolving Credit Agreement, AGCO shall
fail to own, directly or indirectly, one hundred percent (100%) of the Equity
Interests of each Subsidiary of AGCO that is a Material Subsidiary.
“Commitment” means, with respect to any Lender at any time, the amount set forth
on it signature page hereto delivered by such Lender under the caption
“Commitment” or, if such Lender has entered into one or more Assignments and
Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 10.7(e) as such Lender’s “Commitment”,
as such amount may be reduced at or prior to such time pursuant to Section 2.3.
The aggregate Commitments of all Lenders as of the Agreement Date is
€100,000,000.
“Communications” has the meaning specified in Section 10.2.
“Computation Date” means the date on which the Equivalent Amount is determined.
“Consolidated” refers to the consolidation of accounts in accordance with
Applicable Accounting Standards, except that, in the case of AGCO,
notwithstanding Applicable Accounting Standards, “Consolidated” shall refer to
the consolidation of accounts of AGCO and its Subsidiaries, with any Finance
Company being accounted for on an equity basis of accounting.
“Debtor Relief Laws” means the Bankruptcy Code and any other laws relating to
the liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws in any other country or jurisdiction (including,
without limitation, the United Kingdom Insolvency Act of 1986), as the same may
now or hereafter be amended, and including any successor bankruptcy, insolvency,
receivership or similar debtor relief laws now or hereafter in effect.




    
7
ATL 21192099v3

--------------------------------------------------------------------------------





“Default” means any of the events specified in Section 8.1 regardless of whether
there shall have occurred any passage of time or giving of notice (or both) that
would be necessary in order to constitute such event an Event of Default.
“Default Rate” means a simple per annum interest rate equal to, the sum of (a)
the EURIBOR Rate, plus (b) the highest Applicable Margin, plus (c) two percent
(2%).
“Defaulting Lender” means, at any time, any Lender that, at such time, (a) owes
any amount required to be paid by such Lender to the Administrative Agent or the
Borrower hereunder or under any other Loan Document which has not been so paid
as of such time, (b) has become the subject of a Bail-In Action, or (c) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Laws, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (c) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and such Lender
(and until such time as the Administrative Agent delivers notice in writing that
such Lender is no longer a Defaulting Lender).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person other than (a) AGCO, Borrower or any
Affiliate or Subsidiary of AGCO or the Borrower or a natural Person, or (b) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (b).




    
8
ATL 21192099v3

--------------------------------------------------------------------------------





“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Action” means any administrative, regulatory, or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law (including any permit, approval, license, or other
authorization required under any Environmental Law), including, without
limitation (a) any claim by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law, and (b) any claim by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to the environment or, to public health and welfare
in respect of Hazardous Materials.
“Environmental Law” means, with respect to any property or Person, any federal,
state, provincial, local or foreign law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award applicable to such property
or Person relating to the environment, public health and welfare in respect of
Hazardous Materials, including, without limitation, to the extent applicable to
such property or Person, CERCLA, the Resource Conservation and Recovery Act, the
Hazardous Materials Transportation Act, the Clean Water Act, the Toxic
Substances Control Act, the Clean Air Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Federal Insecticide, Fungicide and Rodenticide Act and
the Occupational Safety and Health Act, as any of the foregoing may be from time
to time amended, supplemented or otherwise modified.
“Equity Interests” means shares of the capital stock (including common and
preferred shares), partnership interests, membership interest in a limited
liability company, beneficial interests in a trust or other equity interests in
a Person.
“Equivalent Amount” means (a) whenever this Agreement requires or permits a
determination on any date of the equivalent in Euros of an amount expressed in
another currency, the equivalent amount in Euros of such amount expressed in
such other currency as determined by the Administrative Agent on such date on
the basis of the Spot Rate for the purchase of Euros with such other currency on
the relevant Computation Date provided for hereunder; or (b) whenever this
Agreement requires or permits a determination on any date of the equivalent
amount in a currency other than Euros of such amount expressed in Euros, the
equivalent amount in such other currency of such amount expressed in Euros as
determined by the Administrative Agent on such date on the basis of the Spot
Rate for the purchase of such other currency with Euros on the relevant
Computation Date provided for hereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBOR Lending Office” means, with respect to any Lender, such Lender’s
office, branch or affiliate located at its address set forth in its
Administrative Questionnaire (or identified in its Administrative Questionnaire
as its “EURIBOR Lending Office”), or such other office, branch




    
9
ATL 21192099v3

--------------------------------------------------------------------------------





or affiliate of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.
“EURIBOR Rate” means, for any Interest Period, an interest rate per annum equal
to either (a) the rate per annum for deposits in Euros that appears on Reuters
Page EURIBOR-01 (or any successor page), or (b) if a rate cannot be determined
pursuant to clause (a) above, a rate per annum equal to the average of the rate
per annum, as determined by the Administrative Agent, at which deposits in Euros
are available to prime banks in the Euro-zone interbank market, in either case
at 11:00 a.m. (Brussels time) two (2) Business Days before the first day of such
Interest Period and for a period equal to such Interest Period.
“Euros” and the designation “€” each mean the lawful currency of the
“participating member states” (as described in the EMU Legislation) introduced
in accordance with the EMU Legislation.
“Event of Default” has the meaning specified in Section 8.1.
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
and franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender or any Swiss Withholding Tax that is imposed on amounts payable
to a Lender under a double taxation treaty applicable to such Lender, in each
case with respect to an applicable interest in the Term Loan or Commitment
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Term Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 11.5) or (y) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 11.4, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 11.4(e),
and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
“Existing Credit Agreement” means that certain Credit Agreement dated as of May
2, 2011, among the Borrower, AGCO, the “Lenders” named therein, and Rabobank New
York, as administrative agent, as amended by that certain First Amendment to
Credit Agreement dated as of December 1, 2011, and as further amended or
otherwise modified prior to the date hereof, and as in effect on the date
hereof.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations thereunder or official governmental interpretations thereof, and any
agreements entered




    
10
ATL 21192099v3

--------------------------------------------------------------------------------





into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreement between the United States and another jurisdiction
implementing the foregoing (or any law, regulations or other official
administrative interpretation implementing such intergovernmental agreement).
“Fee Letter” means that certain fee letter dated as of the date hereof executed
by the Borrower and addressed to the Administrative Agent.
“Finance Company” means any of AGCO Finance LLC, AGCO Finance Canada, Ltd.,
Agricredit Ltd., Agricredit Ltd. Ireland, Agricredit S.N.C., Agricredit GmbH,
Agricredit do Brasil, Ltda. and any other Person (a) not a Subsidiary of AGCO,
(b) in whom AGCO or its Subsidiaries holds an Investment, and (c) which is
engaged primarily in the business of providing retail financing to purchasers of
agricultural equipment.
“Fiscal Quarter” means each three (3) month period beginning on the first day of
each of the following months: January, April, July and October.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accounts and the statements and pronouncements of the Financial
Accounting Standards Board which are applicable to the circumstances as of the
date of determination consistently applied.
“Governmental Authority” means the government of the United States of America or
any other nation or supra-national body, or of any political subdivision
thereof, whether state, provincial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantor” means AGCO.
“Guaranty” or “Guaranteed,” as applied to any Indebtedness, lease or other
obligations (each a “primary obligation”), means and includes (a) any guaranty,
direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such primary obligation, including, without limiting the foregoing, any
reimbursement obligations as to amounts drawn down by beneficiaries of
outstanding letters of credit, and any obligation of such Person (the “primary
obligor”), whether or not contingent, (i) to purchase any such primary
obligation or any property or asset constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of
such primary obligation or (2) to maintain working capital, equity capital or
the net worth, cash flow, solvency or other balance sheet or income statement
condition of any other Person, (iii) to purchase property, assets, securities or
services primarily for the purpose of assuring the owner or holder of any
primary obligation of the ability of the primary obligor with respect to such
primary obligation to make payment thereof or (iv) otherwise to assure or hold




    
11
ATL 21192099v3

--------------------------------------------------------------------------------





harmless the owner or holder of such primary obligation against loss in respect
thereof; provided, however, “Guaranty” shall not include non-binding comfort
letters limited to corporate intent or policies.
“Guaranty Agreements” means the guaranty agreements, guaranty and indemnity
deeds, and other similar agreements delivered to the Administrative Agent from
time to time by any Person providing a Guaranty of any part of the Obligations,
in form and substance reasonably acceptable to the Administrative Agent, and in
each case, as amended, supplemented or modified from time to time in accordance
with its terms.
“Hazardous Materials” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds, chemicals, natural or
manmade elements or forces (including, without limitation, petroleum or any
by-products or fractions thereof, any form of natural gas, lead, asbestos and
asbestos-containing materials building construction materials and debris,
polychlorinated biphenyls and polychlorinated biphenyl-containing equipment,
radon and other radioactive elements, ionizing radiation, electromagnetic field
radiation and other non-ionizing radiation, sonic forces and other natural
forces, infectious, carcinogenic, mutagenic, or etiologic agents, pesticides,
defoliants, explosives, flammables, corrosives and urea formaldehyde foam
insulation) that are regulated by, or may now or in the future form the basis of
liability under, any Environmental Laws.
“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board.
“Impacted Lender” means, at any time, (a) any Lender that is a Defaulting Lender
pursuant to clause (a) of the definition thereof at such time, and (b) any other
Lender that is a Defaulting Lender at such time if, in the determination of the
Administrative Agent, such Lender’s ability to vote on or otherwise respond to a
request for an amendment, modification or waiver hereunder shall be
significantly delayed as a result of being a Defaulting Lender at such time.
“Incorporation Amendment” has the meaning set forth in the definition of
Approved Amendment.
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):
(a)    the principal of and premium (if any) in respect of (i) indebtedness of
such Person for money borrowed and (ii) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is responsible or liable;
(b)    all obligations under Capitalized Leases of such Person;
(c)    all obligations of such Person issued or assumed as the deferred purchase
price of property or services, all conditional sale obligations of such Person
and all obligations of such Person under any title retention agreement
(excluding trade accounts




    
12
ATL 21192099v3

--------------------------------------------------------------------------------





payable and accrued liabilities arising in the ordinary course of business but
only if and so long as such accounts are payable on trade terms customary in the
industry);
(d)    all obligations of such Person for the reimbursement of any obligor on
any letter of credit, banker’s acceptance or similar credit transaction (other
than obligations with respect to letters of credit securing obligations (other
than obligations described in (a) through (c) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following receipt by such Person
of a demand for reimbursement following payment on the letter of credit);
(e)    the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of the Equity Interests of such
Person;
(f)    all obligations of the type referred to in clauses (a) through (e) above
of other Persons and all dividends of other Persons for the payment of which, in
either case, such Person is responsible or liable, directly or indirectly, as
obligor, guarantor or otherwise, including by means of any Guaranty; and
(g)    all obligations of the type referred to in clauses (a) through (f) above
of other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person), the amount of such
obligation being deemed to be the lesser of the value of such property or assets
or the amount of the obligation so secured.
The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations as described above at such date. For
purposes of this Agreement, Indebtedness, with respect to any Person as of any
date, means the actual amount of Indebtedness then outstanding with respect to
which such Person is then liable without deduction for any discount therefrom as
may be reflected on such Person’s financial statements to reflect the value of
any warrants or other equity securities that may be issued together with such
Indebtedness. Indebtedness shall not include, for purposes of this Agreement,
(a) obligations in connection with the factoring of Receivables permitted
hereunder, provided that the Receivables subject to such factoring arrangement
are not required under Applicable Accounting Standards to be included on the
Consolidated balance sheet of AGCO and its Subsidiaries, and (b) any other
obligations specifically excluded from the definition of “Indebtedness” as set
forth in the AGCO Revolving Credit Agreement.
“Indemnified Party” has the meaning specified in Section 10.4.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Initial Lender” has the meaning specified in the definition of “Lenders”.




    
13
ATL 21192099v3

--------------------------------------------------------------------------------





“Interest Period” means, (a) initially, the period commencing on the date such
Term Loan is made and ending on the day that is three (3) months thereafter, and
(b) after the initial Interest Period, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the next three (3) month period; provided that, (i) whenever the last day of
any Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day; provided further that, if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day, and (ii) whenever the first day of any Interest Period occurs on a
day of an initial calendar month for which there is no numerically corresponding
day in the calendar month that succeeds such initial calendar month by three
months, such Interest Period shall end on the last Business Day of such
succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Investment” by any Person in any other Person means any direct or indirect
advance, loan (other than advances to wholesale or retail customers in the
ordinary course of business that are recorded as Receivables on the balance
sheet of such Person) or other extensions of credit (including by way of
Guaranty or similar arrangement) or capital contributions to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Equity Interests, Indebtedness or other similar instruments issued by such
Person.
“Lenders” means each of the banks, financial institutions and other lenders
executing a signature page hereto (the “Initial Lender”) and any assignees of
the Initial Lender who hereafter become parties hereto pursuant to and in
accordance with Section 10.7 for so long as such Initial Lender or assignee
shall be a party to this Agreement; and “Lender” means any one of the foregoing
Lenders.
“Lien” means, with respect to any property, any mortgage, lien, pledge,
assignment by way of security, charge, hypothec, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.
“Loan Documents” means this Agreement, the Guaranty Agreements, the Fee Letter,
any Incorporation Amendments, and all other documents, instruments,
certificates, and agreements executed or delivered by AGCO or its Subsidiaries
in connection with or pursuant to this Agreement.
“Loan Parties” means the Borrower and the Guarantor.
“Margin Stock” means “margin stock” within the meaning of Regulations U of the
Board.
“Material Adverse Effect” means, as of any date of determination, (a) “Material
Adverse Effect” as defined in the AGCO Revolving Credit Agreement, (b) a
material adverse effect on the material rights and remedies of the
Administrative Agent or any Lender under any Loan Document,




    
14
ATL 21192099v3

--------------------------------------------------------------------------------





or (c) a material adverse effect on the ability of any Loan Party to perform its
Obligations under any Loan Document to which it is or is to be a party.
“Material Subsidiary” means, at any time of determination, any direct or
indirect Subsidiary of AGCO that meets any of the following conditions
(including as a result of any acquisition, investment, merger, reorganization,
transfer of assets, or other change in circumstances):
(a)    AGCO’s and its other Subsidiaries’ proportionate share of the total
assets, in the aggregate (after intercompany eliminations), of such Subsidiary
(and its Subsidiaries) exceeds ten percent (10%) of the total assets of AGCO and
its Subsidiaries Consolidated as of the end of the most recently completed
Fiscal Quarter; or
(b)    AGCO’s and its other Subsidiaries’ equity in the income from continuing
operations, in the aggregate, before income taxes, extraordinary items and
cumulative effect of a change in accounting principles of such Subsidiary (and
its Subsidiaries) exceeds ten percent (10%) of such income of AGCO and its
Subsidiaries Consolidated for the most recently completed fiscal year.
“Maturity Date” means April 26, 2021.
“Maximum Amount” has the meaning specified in Section 10.12(a).
“Moody’s” means Moody’s Investors Service, Inc. and it successors.
“Negotiation Period” has the meaning specified in Section 11.1(e).
“Net Leverage Ratio” has the meaning specified in the AGCO Revolving Credit
Agreement as of the Agreement Date.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.
“Non-Qualifying Bank” means any Person or other legal entity that is not a
Qualifying Bank.
“Obligations” means, (a) all payment and performance obligations of the Borrower
to the Lenders and the Administrative Agent under this Agreement and the other
Loan Documents (including the Term Loan and any interest, fees and expenses
that, but for the provisions of the Debtor Relief Laws, would have accrued), as
they may be amended from time to time, or as a result of making the Term Loan,
and (b) the obligation to pay an amount equal to the amount of any and all
damages which the Lenders and the Administrative Agent, or any of them, may
suffer by reason of a breach by any Loan Party of any obligation, covenant, or
undertaking with respect to this Agreement or any other Loan Document.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.




    
15
ATL 21192099v3

--------------------------------------------------------------------------------





“Original Currency” has the meaning specified in Section 11.3.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
the Term Loan or Loan Document).
“Other Currency” has the meaning specified in Section 11.3.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 11.4).
“Participant” has the meaning specified in Section 10.7(h).
“Participant Register” has the meaning specified in Section 10.7(i).
“PCBs” has the meaning specified in the definition of “Hazardous Materials”.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Pro Rata Share” means, with respect to a Lender’s obligation to make its
portion of the Term Loan and receive payments of principal, interest, fees,
costs, and expenses with respect thereto and any reimbursement obligations in
respect of any indemnity claim arising out of an action or omission of the
Administrative Agent under this Agreement, (i) prior to the Commitments being
terminated or reduced to zero, the percentage obtained by dividing (y) such
Lender’s Commitment, by (z) the Commitments of all Lenders, and (ii) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the aggregate outstanding principal amount
of such Lender’s portion of the Term Loan by (z) the aggregate outstanding
principal amount of the Term Loan.
“Qualifying Bank” means any entity, which effectively conducts banking
activities as principal purpose with its own infrastructure and staff and which
is recognized as a bank by the banking laws in force in the jurisdiction of its
incorporation, or if such entity is acting through a branch in a jurisdiction
other than the jurisdiction of its incorporation, in the jurisdiction where such
branch is located or registered all in accordance with the Swiss Guidelines.
“Rabobank” means Coöperatieve Rabobank U.A., having its registered office at
Amsterdam, the Netherlands, acting through its Belgian branch located at 86
Uitbreidingstraat, Box




    
16
ATL 21192099v3

--------------------------------------------------------------------------------





3, 2600 Berchem (Antwerp), registered with the Crossroads Enterprise Bank under
number 0426.220.671 (Antwerp), or any successor thereto.
“Rabobank New York” means Coöperatieve Rabobank U.A., New York Branch, or any
successor thereto.
“Rabobank New York Credit Agreement” means that certain Credit Agreement dated
of even date herewith among the Borrower, AGCO, Rabobank New York, as the
initial Lender, any other Persons party thereto as lenders, and the
Administrative Agent, as the same may be further amended, modified,
supplemented, restated, refinanced or otherwise replaced from time to time.
“Receivables” means any right to payment for goods sold or leased or for
services rendered whether or not it has been earned by performance.
“Recipient” means the Administrative Agent or any Lender.
“Register” has the meaning specified in Section 10.7(f).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Lender” has the meaning specified in Section 11.5.
“Required Lenders” means, at any time, Lenders whose Pro Rata Share of the Term
Loan and unused Commitments exceeds fifty percent (50%) of the total the
aggregate outstanding principal amount of the Term Loan and unused Commitments;
provided, however, that if any Lender shall be an Impacted Lender at such time,
there shall be excluded from the determination hereunder at such time, (y) the
aggregate principal amount of the Term Loan made by such Lender and outstanding
at such time and (z) such Lender’s unused Commitment at such time.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.,
and its successors.
“Sanctioned Person” has the meaning specified in Section 4.1(w).
“Sanctions” has the meaning specified in Section 4.1(w).
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the tangible and intangible property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such




    
17
ATL 21192099v3

--------------------------------------------------------------------------------





Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s tangible and intangible
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Spot Rate” for a currency means the rate quoted by the Administrative Agent as
the spot rate for the purchase by the Administrative Agent of such currency with
another currency through its foreign exchange office at approximately 11:00 a.m.
(Brussels Time) on the date two (2) Business Days prior to the date as of which
the foreign exchange computation is made.
“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the Equity
Interests having ordinary voting power for the election of the Board of
Directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of AGCO.
“Substitute Basis” has the meaning specified in Section 11.1(e).
“Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S-02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986); the guideline “Syndicated Loans” of January 2000 (S-02.128) (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000); the circular letter no. 24 “Client
Credit Balances” of 26 July 2011 (1-034-V-2011) (Kreisschreiben Nr. 34
Kundenguthaben vom 26. Juli 2011); and the circular letter no. 15 of 7 February
2007 “Bonds and derivative financial instruments as subject matter of taxation
of Swiss federal income tax, Swiss withholding tax and Swiss stamp taxes”
(1-015-DVS-2007) (Kreisschreiben Nr. 15 Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben vom 7. Februar 2007); each as issued,
and as amended from time to time, by the Swiss federal tax administration.
“Swiss Non-Bank Rules” means, together, the Swiss Ten Non-Bank Rule and the
Swiss Twenty Non-Bank Rule.
“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
which are Non-Qualifying Banks must not at any time exceed 10 (ten), all in
accordance with the Swiss Guidelines.
“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors (other than Qualifying Banks) of the Borrower under all outstanding
borrowings (including under this Agreement), such as loans, facilities and
private placements, made or deemed to be made by the Borrower must not at any
time exceed 20 (twenty), all in accordance with the Swiss Guidelines and




    
18
ATL 21192099v3

--------------------------------------------------------------------------------





being understood that for purposes of this Agreement it shall be assumed that
there are 3 (three) Non-Qualifying Banks under this Agreement irrespective of
whether or not 3 (three) Non-Qualifying Banks are Lenders hereunder at any given
time.
“Swiss Withholding Tax” means a tax under the Swiss Federal Act on the
Withholding Tax of 13 October 1965 (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer).
“TARGET System” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.
“Taxes” means all present or future taxes, levies, imposts, deductions, charges
or withholdings (including backup withholding), assessments, fees and other
charges and all liabilities with respect thereto imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Loan” means the term loan made by the Lenders pursuant to Section 2.1(a).
“Treaty Lender” has the meaning specified in Section 11.4(e).
“United States Dollars”, “U.S. Dollars” or “U.S. $” means lawful money of the
United States of America.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”
Section 1.3.    Accounting Terms; Applicable Margin Ratings. (a) Except as
otherwise expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Administrative Agent hereunder
shall be prepared, in accordance with Applicable Accounting Standards. All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
Applicable Accounting Standards applied on a basis consistent with those used in
the preparation of the annual or quarterly financial statements furnished to the
Lenders pursuant to Article 6 most recently prior




    
19
ATL 21192099v3

--------------------------------------------------------------------------------





to or concurrently with such calculations unless (i) either (x) AGCO shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements or (y) the Required Lenders shall so object in writing
within one hundred eighty (180) days after delivery of such financial statements
and (ii) AGCO and the Required Lenders have not agreed upon amendments to the
financial covenants incorporated herein to reflect any change in such basis, in
which event such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made.
(b)    For the purposes of determining the Applicable Margin hereunder, (i) if
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of issuing corporate family ratings or
shall not have in effect a rating for AGCO, then the Borrower, AGCO and the
Lenders shall negotiate in good faith to amend the definition of Applicable
Margin set forth herein to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or cessation, and
(ii) if the ratings established or deemed to have been established by Moody’s
and S&P for AGCO shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency.
Section 1.4.    Currency Equivalents. For purposes of determining in any
currency any amount outstanding in another currency, the Equivalent Amount of
such currency on the date of any such determination shall be used. If any
reference to any amount herein would include amounts in Euros and in one or more
other currencies or to an amount in Euros that in fact is in one or more other
currencies, such reference (whether or not it expressly so provides) shall be
deemed to refer, to the extent it includes an amount in any such other currency,
the Equivalent Amount in Euros of such amount at the time of determination.
Section 1.5.    Incorporation by Reference of Provisions in the AGCO Revolving
Credit Agreement. Whenever any provision of the AGCO Revolving Credit Agreement
is incorporated herein by reference, such provision shall be construed so as to
give maximum effect in this Agreement to (x) in the case of representations and
warranties, to the representations and warranties in the AGCO Revolving Credit
Agreement other than those representations that are comparable to Sections
4.1(a), (d) - (g), (i) - (k), (p), (r), (v) and (w) hereof, and (y) in the case
of covenants, to the affirmative, negative, information, reporting or financial
covenants in the AGCO Revolving Credit Agreement that are comparable to those
covenants set forth in Articles 5 and 6 of the AGCO Revolving Credit Agreement
as in effect on the date hereof (other than any covenant comparable to Section
7.2 hereof), it being understood, however, that the AGCO Revolving Credit
Agreement may not contain all the representations and warranties comparable to
Sections 4.1(b), (l), (m), (n), (p), (q) and (s) of the AGCO Revolving Credit
Agreement as in effect on the date hereof or all of the covenants comparable to
Articles 5 and 6 of the AGCO Revolving Credit Agreement as in effect on the date
hereof. Without limiting the generality of the foregoing, for purposes of such
incorporation, defined terms used in any such provisions incorporated herein by
reference (and defined terms used in the definitions of any defined terms
contained in such provisions) shall have the meanings ascribed to such terms in
the AGCO Revolving Credit Agreement except that (a) to the extent any such term
is defined in




    
20
ATL 21192099v3

--------------------------------------------------------------------------------





this Agreement, the definition contained herein shall control; (b) any reference
therein to “this Agreement” or the equivalent shall refer to this Agreement
rather than to the AGCO Revolving Credit Agreement; (c) any reference therein to
“Loan Documents,” “Credit Documents”, “Financing Documents” or any comparable
term shall be deemed to refer to the “Loan Documents” as defined herein; (d) any
term used in the AGCO Revolving Credit Agreement to refer to AGCO Corporation
(whether as “AGCO”, a “Borrower”, “Parent” or other similar term), shall be
deemed to refer to AGCO (without, however, limiting any reference to any other
Person, in the case of any use of such term that is plural or otherwise refers
to multiple Persons (e.g., “Borrowers,” “each Borrower” or “such Borrower”));
(e) any reference therein to “Borrower” or “Borrower Subsidiary” or any other
term referring to a Borrower under the AGCO Revolving Credit Agreement shall be
deemed to refer to the Borrower hereunder (without, however, limiting any
reference to any other Person, in the case of any use of such term that is
plural or otherwise refers to multiple Persons (e.g., “Borrowers,” “each
Borrower” or “such Borrower”)); (f) any reference therein to a “Guarantor” or
“Guarantors” or any comparable term shall, subject to clause (d) hereof, be
deemed to refer to the Guarantor hereunder; (g) any reference therein to “Agent”
or the “Administrative Agent” or any comparable term shall be deemed to refer to
the Administrative Agent hereunder; (h) any reference therein to Loan Parties or
Credit Parties shall, to the extent such term refers to the borrowers and
guarantors under the AGCO Revolving Credit Agreement, be deemed to refer to the
Loan Parties hereunder; (i) the term “Loan” or any other term used to denote
loans funded under the AGCO Revolving Credit Agreement shall deemed to refer to
the Term Loan; and (j) the terms “Letter of Credit,” “Issuing Bank,” “Issuer” or
other term used to denote letters of credit or the issuer of a letter of credit
for the account of AGCO or any Subsidiary, shall be disregarded. So long as
Rabobank New York is the “Administrative Agent” under the AGCO Revolving Credit
Agreement, delivery of the financial statements, notices, and other information
required by, and in accordance with, the AGCO Information Covenants under the
AGCO Revolving Credit Agreement, other than the AGCO Information Covenants set
forth, on the date hereof, in Sections 5.2(a) (Default Notice) and 5.1(d) (Other
Information) of the AGCO Revolving Credit Agreement, as in effect on the
Agreement Date, shall constitute delivery of such items to the Administrative
Agent for purposes of the AGCO Information Covenants under this Agreement.
Section 1.6.    Construction. The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the repayment in full of the Obligations shall mean the
repayment in full in cash of all Obligations other than unaccrued contingent
indemnification Obligations as to which no claim or demand has been given to or
made on any Loan Party. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.




    
21
ATL 21192099v3

--------------------------------------------------------------------------------







ARTICLE 2.
THE TERM LOAN FACILITY


Section 2.1.    The Term Loan. Subject to the terms and conditions of, and in
reliance upon the representations and warranties made in, this Agreement and the
other Loan Documents, each Lender agrees, severally and not jointly with any
other Lender, to make a term loan in Euros to the Borrower on the Agreement Date
in an aggregate principal amount equal to its Commitment. Amounts repaid in
respect of the Term Loan may not be reborrowed.
Section 2.2.    Making the Term Loan.
(a)    [Intentionally Omitted].
(b)    Advance of Term Loan by Lenders. Each Lender shall, before 11:00 a.m.
(Brussels Time) on the Agreement Date, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same-day funds in Euros, such Lender’s Pro Rata Share of the
Term Loan in accordance with the respective Commitment of such Lender. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrower by delivering such funds to the Borrower’s
Account. Receipt of such funds in the Borrower’s Account shall be deemed to have
occurred when the Administrative Agent notifies AGCO, by telephone or otherwise,
of the SWIFT payment identification number or similar number with respect to the
delivery of such funds.
Section 2.3.    Reduction of the Commitments. Each Lender’s Commitment shall
terminate upon the making of its Pro Rata Share of the Term Loan on the
Agreement Date.
Section 2.4.    Repayments and Prepayments.
(a)    Optional Prepayments. Subject to clause (c) below, the Borrower may, upon
at least five (5) Business Days’ notice to the Administrative Agent, prepay pro
rata among the Lenders the outstanding amount of the Term Loan in whole or in
part with accrued interest to the date of such prepayment on the amount prepaid.
Each such notice of a prepayment shall be irrevocable and shall specify the
prepayment date and the principal amount of the Term Loan to be prepaid. Each
partial prepayment of the Term Loan shall be in an amount equal to not less than
an aggregate principle amount of €5,000,000 or an integral multiple of
€1,000,000 in excess thereof.
(b)    Payment on Maturity Date. The Borrower shall pay any remaining unpaid
principal balance of the Term Loan in full on the Maturity Date.
(c)    Interest and Costs on Principal Amounts Prepaid. All repayments and
prepayments under this Section 2.4 shall be made together with accrued interest
to the date




    
22
ATL 21192099v3

--------------------------------------------------------------------------------





of such payment on the principal amount paid and, in the event that the Borrower
prepays any amount of the Term Loan before the Maturity Date, any amounts owing
to the Lenders pursuant to Section 11.2.
Section 2.5.    Interest.
(a)    Ordinary Interest. The Borrower shall pay interest on the unpaid
principal amount of the Term Loan owing to the Lenders from the date of the Term
Loan until such principal amount shall be paid in full, at a rate per annum
equal to, at all times during each Interest Period, the sum of (i) the EURIBOR
Rate for such Interest Period, plus (ii) the Applicable Margin in effect from
time to time, payable in arrears on (A) the last day of such Interest Period,
and (B) the Maturity Date.
(b)    Default Interest. Immediately upon the occurrence and during the
continuation of an Event of Default under Section 7.1(a) or 7.1(e), or at the
election of the Administrative Agent or the Required Lenders when any other
Event of Default has occurred and is continuing, in addition to all of the
rights and remedies described in this Agreement, to charge interest on the
outstanding principal balance of the Term Loan at the Default Rate from the date
of such Event of Default. Interest at the Default Rate shall be payable on the
earlier of demand by the Administrative Agent or Required Lenders or the
Maturity Date, and shall accrue until the earlier of (i) waiver in writing by
Required Lenders of the applicable Event of Default, (ii) agreement by Required
Lenders to rescind the charging of interest at the Default Rate, or (iii)
payment in full of the Obligations.
Section 2.6.    Minimum Interest Rates and Payments.
(a)    The various rates of interests provided for in this Agreement (including,
without limitation, under Section 2.5 or Section 2.8) are minimum interest
rates.
(b)    If a deduction on account of Swiss Withholding Tax is imposed on interest
payments to be made by the Borrower, and should Section 11.4(a) be unlawful for
any reason (where this would otherwise be required by the terms of Section
11.4(a)) then the applicable interest rate in relation to that interest payment
date will be the interest rate which would have otherwise been used to calculate
the interest amount payable on the interest payment date divided by the
difference between 1 and the rate at which the relevant tax deduction is
required to be made under Swiss domestic tax law and/or applicable double
taxation treaties (where the rate at which the relevant tax deduction is
required to be made is for this purpose expressed as a fraction of 1) and the
Borrower shall be obliged to pay the relevant interest on that interest payment
date at the adjusted rate in accordance with this Section 2.6; and make the tax
deduction on the recalculated interest.
(c)    Without prejudice to the foregoing, all references to a rate of interest
in this Agreement shall be construed accordingly and all provisions in Section
11.4(a) shall apply to the tax deduction on the recalculated interest payment.




    
23
ATL 21192099v3

--------------------------------------------------------------------------------





(d)    If requested by the Administrative Agent, the Borrower shall provide to
the Administrative Agent those documents which are required by law and
applicable double taxation treaties to be provided by the payer of such tax for
each relevant Lender to prepare a claim for refund of Swiss Withholding Tax. In
the event Swiss Withholding Tax is refunded to the Lender by the Swiss Federal
Tax Administration, the relevant Lender shall pay an amount to the Borrower
which will leave it (after that payment) in the same after-tax position as it
would have been in had the deduction of Swiss Withholding Tax not been required
to be made by the Borrower.
Section 2.7.    Continuation of Interest Periods. Unless timely notice of
prepayment is given by the Borrower to the Administrative Agent pursuant to
Section 2.4(a), on the last day of each Interest Period, the entire principal
amount of the Term Loan will automatically be continued for an additional
Interest Period of 3 months.
Section 2.8.    Payments and Computations.
(a)    The Borrower shall make each payment hereunder free and clear of any
setoff or counterclaim, with such payment being paid not later than 11:00 a.m.
(Brussels Time) on the day when due, in the case of any reimbursements of costs
or expenses of the Administrative Agent or any Lender incurred in a currency
other than Euros, in the currency in which such costs and expenses are incurred,
and in the case of principal or interest on the Term Loan, any fees under the
Fee Letter or any other amounts payable under this Agreement, in Euros, to the
Administrative Agent in same-day funds by deposit of such funds to (i) the
Administrative Agent’s Account with respect to payments in Euros or (ii) to such
account as the Administrative Agent may designate with respect to payments in
any other currencies. The Administrative Agent will promptly thereafter (and in
any event, if received from the Borrower by the time specified in the preceding
sentence, on the day of receipt) cause like funds to be distributed (i) if such
payment by the Borrower is in respect of principal, interest, fees or any other
Obligation then payable hereunder in a particular currency, to the applicable
Lenders for the account of their respective Applicable Lending Offices for
payments in such currency ratably in accordance with the amounts of such
respective Obligations in such currency then payable to such Lenders, and (ii)
if such payment by the Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office for payments in the applicable currency. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 10.7(e), from and after the effective date
of such Assignment and Assumption, the Administrative Agent shall make all
payments hereunder in respect of the interest assigned hereby to the Lender
assignee hereunder, and the parties to such Assignment and Assumption shall make
all appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
(b)    If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Obligations to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to




    
24
ATL 21192099v3

--------------------------------------------------------------------------------





each Lender ratably in accordance with such Lender’s proportionate share of the
principal amount of all the Term Loan then outstanding, in repayment or
prepayment of the outstanding portion of the Term Loan or other Obligations owed
to such Lender, and for application to such principal installments, as the
Administrative Agent shall direct.
(c)    All computations of interest and fees payable by the Borrower shall be
made by the Administrative Agent on the basis of a year of three hundred sixty
(360) days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(d)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be.
(e)    Unless the Administrative Agent shall have received notice from AGCO
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent and the
Administrative Agent makes available to a Lender on such date a corresponding
amount, such Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent at a rate determined by
the Administrative Agent in accordance with its then-applicable policies
regarding interbank compensation.
Section 2.9.    Sharing of Payments, Etc.
(a)    Except as otherwise provided in this Agreement, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of the
Borrower in respect of any Obligations hereunder, it shall distribute such
payment to the Lenders based on its Pro Rata Share of such payment received by
the Administrative Agent.
(b)    If any Lender shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise)
distributed other than in accordance with the provisions of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) (i) on account of Obligations due and payable to such Lender hereunder
at such time in excess of its ratable share (according to the proportion of (1)
the amount of such Obligations due and payable to such Lender at such time to
(2) the aggregate amount of the Obligations due and payable to all Lenders
hereunder at such time) of payments on account of the Obligations due and
payable to all Lenders




    
25
ATL 21192099v3

--------------------------------------------------------------------------------





hereunder at such time obtained by all the Lenders at such time; or (ii) on
account of Obligations owing (but not due and payable) to such Lender hereunder
at such time in excess of its ratable share (according to the proportion of
(1) the amount of such Obligations owing to such Lender at such time to (2) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lenders hereunder at such time obtained by all
the Lenders at such time, such Lender shall forthwith purchase from the other
Lenders such participations in the Obligations due and payable or owing to them,
as the case may be, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender shall be rescinded and such other
Lender shall repay to the purchasing Lender the purchase price to the extent of
such other Lender’s ratable share (according to the proportion of (x) the
purchase price paid to such Lender to (y) the aggregate purchase price paid to
all Lenders) of such recovery together with an amount equal to such Lender’s
ratable share (according to the proportion of (A) the amount of such other
Lender’s required repayment to (B) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section may, to the fullest extent permitted by law, exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
Section 2.10.    Intentionally Omitted.
Section 2.11.    Defaulting Lenders.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the funding of its Pro Rata Share of the Term Loan on the Agreement
Date that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share of the Term Loan, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the Agreement Date in accordance with Section 2.2(b) and the Administrative
Agent may, in reliance upon such assumption, make available to the requesting
Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its Pro Rata Share of the Term Loan available to
the Administrative Agent and the Administrative Agent makes available to the
Borrower on such date a corresponding amount, such Lender and the Borrower
severally agree to repay or pay to the Administrative Agent forthwith on demand
such corresponding amount and to pay interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent, at (i) in the case of the Borrower,
the interest rate applicable at such time under Section 2.5 to the Term Loan and
(ii) in the case of such Lender, at a rate determined by the Administrative
Agent in accordance with its then-applicable policies regarding interbank
compensation. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount




    
26
ATL 21192099v3

--------------------------------------------------------------------------------





so paid shall constitute such Lender’s portion of the Term Loan for purposes of
this Agreement.
(b)    The failure of any Lender to make the portion of the Term Loan to be made
by it on the Agreement Date shall not relieve any other Lender of its
obligation, if any, hereunder to make its portion of the Term Loan on the
Agreement Date, but no Lender shall be responsible for the failure of any other
Lender to make the portion of the Term Loan to be made by such other Lender on
the Agreement Date.
(c)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:
(i)    If such Defaulting Lender is an Impacted Lender, such Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in the definition of Required
Lenders; and
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.5 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: FIRST, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; and SECOND, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction. Any payments or other amounts paid or payable to a Defaulting
Lender that are applied to pay amounts owed by a Defaulting Lender pursuant to
this Section 2.11(c) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
ARTICLE 3.
CONDITIONS PRECEDENT


Section 3.1.    Conditions Precedent to Agreement Date. The effectiveness of
this Agreement and the obligation of each Lender to make its Pro Rata Share of
the Term Loan on the Agreement Date, is subject to the satisfaction of the
following conditions precedent:
(a)    The Administrative Agent shall have received, on or before the Agreement
Date, the following, each dated such date (unless otherwise specified), in form
and substance satisfactory to the Administrative Agent (unless otherwise
specified):
(i)    This Agreement, duly executed and delivered by the Borrower, the
Administrative Agent, and each Lender;
(ii)    The Fee Letter, duly executed and delivered by the Borrower;




    
27
ATL 21192099v3

--------------------------------------------------------------------------------





(iii)    Copies of the resolutions of the Managing Officers (Geschäftsführer) of
the Borrower and of the Board of Directors of AGCO, in each case, approving the
execution and delivery of this Agreement and certified by the secretary or other
similar officer of such Loan Party, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement;
(iv)    A copy of the charter of the Borrower and each amendment thereto,
certified (as of a date reasonably near the Agreement Date), if appropriate in
the jurisdiction where the Borrower is organized, by an appropriate governmental
official as being a true and correct copy thereof;
(v)    For AGCO, a copy of a certificate of the Secretary of State (or other
applicable Governmental Authority) of the State of formation or organization of
such Loan Party, dated reasonably near the Agreement Date, listing the charter
of AGCO and each amendment thereto on file in his/her office and certifying that
(x) such amendments are the only amendments to AGCO’s charter on file in his/her
office; (y) AGCO has paid all franchise taxes to the date of such certificate;
and (z) AGCO is duly incorporated and in good standing or presently subsisting
under the laws of such state;
(vi)    A certificate of the Borrower and AGCO, signed on behalf of such Person
by its President or a Vice President and its Secretary or any Assistant
Secretary, or by other appropriate officers of it, dated as of the Agreement
Date (the statements made in such certificate shall be true on and as of the
Agreement Date), certifying as to (x) the absence of any amendments to the
charter of such Person since the date of the certificate referred to in clause
(iv) and (v) above, as applicable; (y) a true and correct copy of the bylaws (or
similar governing document) of the Borrower or AGCO as in effect on the
Agreement Date; and (z) the due incorporation or formation and good standing of
the Borrower and AGCO organized under the laws of the jurisdiction of its
organization, and the absence of any proceeding for the dissolution or
liquidation of such Person;
(vii)    A certificate of the Secretary or an Assistant Secretary or other
appropriate officer of the Borrower and AGCO certifying the names and true
signatures of the officers of the Borrower and AGCO authorized to sign this
Agreement or the other Loan Documents to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder;
(viii)    The Guaranty Agreement duly executed by AGCO, in form and substance
satisfactory to the Administrative Agent; and
(ix)    A copy of the quotaholder’s resolution
(Gesellschafterversammlungsbeschluss) of the Borrower approving the execution
and delivery of this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement;
(b)    The Administrative Agent shall be satisfied that no default exists under
AGCO Revolving Credit Agreement;




    
28
ATL 21192099v3

--------------------------------------------------------------------------------





(c)    There shall not have occurred any event, development or circumstance
since December 31, 2015 (x) that has caused or could reasonably be expected to
cause a material adverse condition or material adverse change in or affecting
(i) the condition (financial or otherwise), results of operation, assets,
properties or liabilities (actual or contingent) of AGCO and its respective
Subsidiaries, taken as a whole; (ii) the ability of the Borrower to repay the
credit to be extended under this Agreement, or (iii) the validity or
enforceability of any of the Loan Documents; or (y) that calls into question in
any material respect the projections delivered to the Administrative Agent prior
to the Agreement Date or any material assumption on which such projections were
prepared;
(d)    There shall exist no action, suit, investigation, litigation or
proceeding affecting AGCO or any of its Subsidiaries pending or threatened
before any court, governmental agency or arbitrator that could have a Material
Adverse Effect or impair the validity or enforceability of any Loan Document;
(e)    The Administrative Agent shall have received audited Consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
AGCO and its Subsidiaries for the fiscal year ended December 31, 2015 prepared
in conformity with GAAP;
(f)    All governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
transactions contemplated by this Agreement and the continuing operations of
AGCO and its Subsidiaries shall have been received and be in full force and
effect;
(g)    A favorable opinion of (A) Troutman Sanders LLP, counsel to the Loan
Parties, and (B) Pestalozzi Attorneys at Law Ltd, Swiss counsel to the Loan
Parties;
(h)    [Intentionally omitted];
(i)    The Administrative Agent and each of the Lenders shall have received all
required internal know-your-customer information, documents, and certificates
and approvals as required by the Administrative Agent and the Lenders under
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act;
(j)    The Borrower shall have paid all fees and expenses (including the fees
under the Fee Letter and fees and expenses of counsel) of the Administrative
Agent and Lenders that are due and payable on the Agreement Date, in each case
which have been invoiced at least two (2) Business Days before the Agreement
Date, and are in compliance with all terms of the Fee Letter on or before the
Agreement Date;
(k)    The Administrative Agent shall be satisfied that the representations and
warranties contained in each Loan Document will be correct on and as of the
Agreement Date before and after giving effect to the making of the Term Loan and
to the application of the proceeds therefrom, as though made on and as of such
date;                




    
29
ATL 21192099v3

--------------------------------------------------------------------------------





(l)    The Administrative Agent shall be satisfied that no event shall have
occurred and be continuing, or would result from the making of the Term Loan or
from the application of the proceeds therefrom, that constitutes or would
constitute a Default or Event of Default;
(m)    At least three (3) Business Days prior to the Agreement Date, the
Administrative Agent shall have received a funding indemnity letter from the
Borrower, pursuant to which the Borrower agrees to be pay losses with respect
the funding of the Term Loan in Euros on the Agreement Date, in form and
substance acceptable to the Administrative Agent;
(n)    The Rabobank New York Credit Agreement and the related “Loan Documents”
thereunder shall have been duly executed and delivered to the Administrative
Agent, and all conditions precedent to the effectiveness thereof shall have been
satisfied or waived in accordance with the terms of the Rabobank New York Credit
Agreement; and
(o)    The Administrative Agent shall have received such other instruments,
documents or agreements as the Administrative Agent may reasonably request.
Section 3.2.    Determinations Under Section 3.1. For purposes of determining
compliance with the conditions specified in Section 3.1, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
funding of the Term Loan on the Agreement Date specifying its objection thereto
and such Lender shall not have made available to the Administrative Agent such
Lender’s Pro Rata Share of the Term Loan.
Section 3.3.    Status as a Qualifying Bank or Non-Qualifying Bank. Each Lender
will confirm to the Borrower on the date on which it becomes a party to this
Agreement in its capacity as such whether it is a Qualifying Bank or a
Non-Qualifying Bank. The Initial Lender represents and confirms on the Agreement
Date that it is a Non-Qualifying Bank, and the Borrower and AGCO acknowledge
that the Initial Lender has disclosed the foregoing status to the Borrower as of
the Agreement Date.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES


Section 4.1.    Representations and Warranties of AGCO and the Borrower. In
order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to extend credit to the Borrower, AGCO and the Borrower each
hereby agree, represent, and warrant as follows:
(a)    Organization; Power. (i) AGCO (x) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (y) is duly qualified and in good standing (if applicable) as a
foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed




    
30
ATL 21192099v3

--------------------------------------------------------------------------------





is not reasonably likely to have a Material Adverse Effect, and (z) has all
requisite power and authority and has all material licenses, authorizations,
consents and approvals necessary to own or lease and operate its properties, to
conduct its business as now being conducted and as proposed to be conducted and
to enter into and carry out the terms of the Loan Documents to which it is a
party; (ii) the Borrower (x) is a corporation, partnership or other legal entity
duly organized or formed, validly existing and in good standing (if applicable)
under the laws of the jurisdiction of its organization, and (y) is duly
qualified and in good standing (if applicable) as a foreign corporation in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed except where the
failure to so qualify or be licensed is not reasonably likely to have a Material
Adverse Effect, and (iii) the Borrower and AGCO have all requisite power and
authority and has all licenses, authorizations, consents and approvals necessary
to (x) own or lease and operate its properties and to conduct its business as
now being conducted and as proposed to be conducted other than such licenses,
authorizations, consents and approvals, the failure of which would not
reasonably be expected to have a Material Adverse Effect, and (y) enter into and
carry out the terms of the Loan Documents to which it is a party.
(b)    [Intentionally Omitted].
(c)    [Intentionally Omitted].
(d)    Authorization; No Conflict. The execution, delivery and performance by
each Loan Party of this Agreement and each other Loan Document to which it is or
is to be a party and the other transactions contemplated hereby, are within such
Loan Party’s corporate or other similar powers, have been duly authorized by all
necessary corporate or other similar action, and do not (i) contravene such Loan
Party’s charter or bylaws or other similar organization or governing documents;
(ii) violate any Applicable Law or any order of any Governmental Authority;
(iii) conflict with or result in the breach of, or constitute a default under,
any material contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument binding on or affecting any Loan Party, any of its
Subsidiaries or any of their properties; or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Subsidiaries. No Loan Party or any of its
Subsidiaries is in violation of any such Applicable Law or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which could not reasonably be expected to
result in a Material Adverse Effect.
(e)    No Authorizations Needed. Giving effect to the execution and delivery of
the Loan Documents and the making of the Term Loan hereunder, no authorization
or approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or any other third party is required
for the due execution, delivery or performance by any Loan Party of this
Agreement and any other Loan Document to which it is or is to be a party, or for
the consummation of the transactions hereunder.
(f)    Enforceability. This Agreement and each other Loan Document have been
(or, when delivered hereunder will have been), duly executed and delivered by
each Loan




    
31
ATL 21192099v3

--------------------------------------------------------------------------------





Party thereto. This Agreement and each other Loan Document have been (or, when
delivered hereunder will be), the legal, valid and binding obligation of each
Loan Party thereto, enforceable against such Loan Party in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws and principles of equity and,
with respect to any obligation of the Borrower to pay, or otherwise compensate
any Lender for, any Swiss Withholding Tax pursuant to Section 11.4, to the
extent legally permissible (provided that this provision shall not apply to, and
shall not affect the applicability of, Section 2.6).
(g)    Financial Statements. The audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of AGCO and its
Subsidiaries for the fiscal year ended December 31, 2015 furnished to the
Administrative Agent fairly present the consolidated financial condition and
results of AGCO and its Subsidiaries as at such date and the consolidated
results of the operations of AGCO and its Subsidiaries, for the period ended on
such date, all in accordance with Applicable Accounting Standards applied on a
consistent basis, and since December 31, 2015, there has been no event,
occurrence or development that, individually or in the aggregate, has had a
Material Adverse Effect.
(h)    [Intentionally Omitted].
(i)    Litigation. There is no action, suit, investigation, litigation or
proceeding affecting AGCO or any of its Subsidiaries pending or threatened
before any court, governmental agency or arbitrator that purport to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated thereby or hereby,
or that individually or in the aggregate would reasonably be expected to result
in a Material Adverse Effect.
(j)    Margin Stock. Neither AGCO nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock. Neither the making of the Term Loan
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation U.
(k)    [Intentionally Omitted].


(l)    [Intentionally Omitted].


(m)    [Intentionally Omitted].


(n)    [Intentionally Omitted].


(o)    [Intentionally Omitted].


(p)    Solvency. (i) The Borrower is, and will be after giving effect to the
transactions contemplated hereby, Solvent; (ii) AGCO is, and will be after
giving effect to




    
32
ATL 21192099v3

--------------------------------------------------------------------------------





the transactions contemplated hereby, individually and together with its
Subsidiaries, Solvent.
(q)    [Intentionally Omitted].
(r)    Disclosures. The reports, financial statements, certificates and other
information furnished by or on behalf of AGCO or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), together with AGCO’s annual report on Form 10-K and
quarterly report on Form 10-Q, in each case most recently filed by AGCO with the
SEC, taken as a whole, do not contain any material misstatement of fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, AGCO represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
(s)    [Intentionally Omitted].


(t)    [Intentionally Omitted].


(u)    [Intentionally Omitted].


(v)    Anti-Terrorism Laws. None of AGCO, the Borrower or any Affiliate of the
Borrower knows, or reasonably should know of, any violation of any
Anti-Terrorism Law or any Anti-Corruption Laws, or knowingly engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or any Anti-Corruption Law.
(w)    Sanctioned Persons. None of AGCO, the Borrower, any of their
Subsidiaries, or to the knowledge of AGCO or the Borrower, any Affiliate of AGCO
or its Subsidiary, is a Person that is, or is owned or controlled by Persons
that are (each a “Sanctioned Person”) (i) the subject of any sanctions
administered or enforced by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or any
similar law, rule, or regulation of the Netherlands (collectively, “Sanctions”),
(ii) located, organized or resident in a region, country or territory that is,
or whose government is, the subject of Sanctions, including, without limitation,
the Region of Crimea, Cuba, Iran, North Korea, Sudan, and Syria.
(x)    Use of the Term Loan. The Term Loan shall be used by the Borrower solely
for working capital needs and general corporate purposes for the Borrower and
the Borrower’s Subsidiaries.
Section 4.2.    AGCO Revolving Credit Agreement Representations. In order to
induce the Administrative Agent and the Lenders to enter into this Agreement and
to extend credit to the




    
33
ATL 21192099v3

--------------------------------------------------------------------------------





Borrower, AGCO and the Borrower each hereby further represents, warrants and
agrees that each of the AGCO Representations and Warranties (together with any
Schedules to the AGCO Revolving Credit Agreement referenced therein) are
incorporated herein, and are true and correct, in all respects, as if made
herein by AGCO and the Borrower for the benefit of the Administrative Agent and
the Lenders; provided, however, the term “Agreement Date”, as used in Section
4.1(b) of the AGCO Revolving Credit Agreement as in effect on the date hereof
shall have the meaning given to such term in the AGCO Revolving Credit Agreement
as in effect on the date hereof.
Section 4.3.    Swiss Non-Bank Rules. The Borrower represents and warrants that
it is in compliance with the Swiss Non-Bank Rules provided that the Borrower
shall not be in breach of this representation and warranty if its number of
creditors in respect of either the Swiss Ten Non-Bank Rule or the Swiss Twenty
Non-Bank Rule is exceeded solely by reason of a failure by one or more Lenders
to comply with the requirements for a transfer, assignment or participation
pursuant to Section 10.7.
Section 4.4.    Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement shall be deemed to be
made, and shall be true and correct, at and as of the Agreement Date (unless
otherwise specified). All representations and warranties made under this
Agreement shall survive, and not be waived by, the execution hereof by the
Lenders and the Administrative Agent, any investigation or inquiry by any Lender
or the Administrative Agent, or the making of the Term Loan under this
Agreement.
ARTICLE 5.
AFFIRMATIVE COVENANTS


Section 5.1.    Incorporation of AGCO Affirmative Covenants. Each of AGCO and
the Borrower covenants and agrees that, so long as the Obligations have not been
paid in full, it shall perform and observe the AGCO Affirmative Covenants at all
times and the AGCO Affirmative Covenants shall be incorporated herein, in all
respects, as if made herein for the benefit of the Administrative Agent and the
Lenders.
Section 5.2.    Swiss Non-Bank Rule. The Borrower shall ensure that it is in
compliance at all times with the Swiss Non-Bank Rules provided that the Borrower
shall not be in breach of this undertaking if its number of creditors in respect
of either the Swiss Ten Non-Bank Rule or the Swiss Twenty Non-Bank Rule is
exceeded solely by reason of a failure by one or more Lenders to comply with the
requirements for a transfer, assignment or participation pursuant to Section
10.7.
Section 5.3.    Amendments to AGCO Revolving Credit Agreement. Each of AGCO and
the Borrower covenants and agrees that, if AGCO enters into any amendment,
restatement, refinancing, or other modification or waiver of the AGCO Revolving
Credit Agreement, the effect of which is to implement any EURIBOR Rate “floor”
(including any requirement that the “EURIBOR Rate” (or equivalent term) not be
less than zero), AGCO and the Borrower shall enter into an amendment to this
Agreement implementing an equivalent EURIBOR Rate “floor” within 30 days
thereafter.






    
34
ATL 21192099v3

--------------------------------------------------------------------------------





ARTICLE 6.
INFORMATION COVENANTS


Section 6.1.    Incorporation of AGCO Information Covenants. Each of AGCO and
the Borrower covenants and agrees that, so long as the Obligations have not been
paid in full, it shall perform and observe the AGCO Information Covenants at all
times and the AGCO Information Covenants shall be incorporated herein, in all
respects, as if made herein for the benefit of the Administrative Agent and the
Lenders.
Section 6.2.    Additional Reporting Requirement for the Borrower. The Borrower
will deliver to the Administrative Agent, as soon as available, and in any event
within two hundred seventy (270) days after the end of each fiscal year of the
Borrower, the balance sheet of the Borrower, as of the end of such fiscal year,
and statements of income and cash flows of the Borrower, for such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, all in reasonable detail and
duly certified (subject to year-end audit adjustments) by an Authorized
Financial Officer of AGCO as having been prepared in accordance with Applicable
Accounting Standards.
ARTICLE 7.
NEGATIVE COVENANTS


Section 7.1.    Incorporation of AGCO Negative Covenants. Each of AGCO and the
Borrower covenants and agrees that, so long as the Obligations have not been
paid in full, it shall perform and observe the AGCO Negative Covenants at all
times and the AGCO Negative Covenants shall be incorporated herein, in all
respects, as if made herein for the benefit of the Administrative Agent and the
Lenders, provided, however, the terms “Agreement” and “Loan Documents”, as used
in Section 6.9 of the AGCO Revolving Credit Agreement as of the date hereof
shall have the meanings given to such terms in the AGCO Revolving Credit
Agreement.
Section 7.2.    Indebtedness. AGCO further covenants and agrees that, so long as
the Obligations have not been paid in full, AGCO shall not create, assume, incur
or otherwise become or remain obligated in respect of, or permit to be
outstanding, and shall not permit any of its Subsidiaries to create, assume,
incur or otherwise become or remain obligated in respect of, or permit to be
outstanding, any Indebtedness except:
(a)    Indebtedness under this Agreement and the other Loan Documents;
(b)    Unsecured Indebtedness under the AGCO Revolving Credit Agreement and the
other Loan Documents (as defined in the AGCO Revolving Credit Agreement); and
(c)    All other Indebtedness permitted under Section 6.1 of the AGCO Revolving
Credit Agreement.
Section 7.3.    Fundamental Changes to the Borrower. Notwithstanding anything to
contrary in this Article 7 or the AGCO Negative Covenants incorporated herein by
reference, AGCO




    
35
ATL 21192099v3

--------------------------------------------------------------------------------





and the Borrower further covenant and agree that, the Borrower shall not, and
AGCO shall not permit the Borrower to, liquidate or dissolve itself or otherwise
wind up its business.
Section 7.4.    Anti-Terrorism Laws. Neither the Borrower nor AGCO shall
directly or, to the Borrower’s or AGCO’s knowledge, indirectly, use the proceeds
of the Term Loan, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other Person, (a) for the purpose of
funding in violation of Sanctions any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions, or (b) in any other manner
that would result in a violation of Sanctions by any Person (including any
Person participating in the Term Loan, whether as an agent, investor, or
otherwise) or a violation of the United States Foreign Corrupt Practices Act of
1977, as amended. The Borrower shall deliver to the Administrative Agent and the
Lenders any certification or other evidence requested from time to time by the
Administrative Agent or any Lender, in their sole discretion, confirming the
Borrower’s compliance with this Section 7.4.
ARTICLE 8.
EVENTS OF DEFAULT


Section 8.1.    Events of Default. Each of the following shall constitute an
Event of Default (an “Event of Default”), whatever the reason for such event and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment or order of any court or any order, rule, or
regulation of any governmental or non-governmental body:
(a)    (i) the Borrower shall fail to pay (x) any principal or face amount of
the Term Loan on the date when the same becomes due and payable, or (y) any
interest or fees due hereunder within three (3) Business Days after the date
when the same becomes due and payable, or (ii) any Loan Party shall fail to make
any other payment under any Loan Document, in any case within five (5) Business
Days after the date when the same becomes due and payable; or
(b)    any representation or warranty made by any Loan Party under or in
connection with any Loan Document or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made; or
(c)    (i) AGCO or the Borrower shall fail to perform any term, covenant or
agreement contained in Article 6 if such failure shall remain unremedied for ten
(10) days after the earlier of (x) AGCO or the Borrower having knowledge
thereof, and (y) written notice thereof having been given to AGCO; (ii) AGCO or
the Borrower shall fail to perform, observe or comply with any other term,
covenant or agreement contained in Article 7; or (iii) AGCO or the Borrower or
any other Loan Party shall fail to perform any other term, covenant or agreement
contained in this Agreement or any other Loan Document not referenced elsewhere
in this Section 8.1 if such failure shall remain unremedied for thirty (30) days
after the earlier of (x) such Loan Party having knowledge thereof, and (y)
written notice thereof having been given to AGCO; or




    
36
ATL 21192099v3

--------------------------------------------------------------------------------





(d)    The occurrence of any event which would constitute an “Event of Default”
under, and as such term is defined in, the AGCO Revolving Credit Agreement, but
without giving effect to any waiver of or consent to any Default or Event of
Default (as such terms are defined in the AGCO Revolving Credit Agreement in
effect at the time of such waiver or consent) or any other modification, waiver
or amendment other than as provided pursuant to an Approved Amendment; or
(e)    The Borrower, AGCO, any Material Subsidiary or any Loan Party shall
generally not pay its debts as such debts become due, shall suspend or threaten
to suspend making payment whether of principal or interest with respect to any
class of its debts or shall admit in writing its insolvency or its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against AGCO, any
Material Subsidiary or any Loan Party seeking, or seeking the administration, to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, administrator, receiver and manager, trustee,
or other similar official for it or for any substantial part of its property
(including, without limitation, any proceeding under any Debtor Relief Laws, or
any similar law in any other jurisdiction) and, in the case of any such
proceeding instituted against it (but not instituted by it) that is being
diligently contested by it in good faith, either such proceeding shall remain
undismissed or unstayed for a period of thirty (30) days or any of the actions
sought in such proceeding (including without limitation the entry of an order
for relief against, or the appointment of a receiver, administrator, receiver
and manager, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or AGCO, any Material Subsidiary
or any Loan Party shall take any action to authorize any of the actions set
forth above in this subsection, or an encumbrancer takes possession of, or a
trustee or administrator or other receiver or similar officer is appointed in
respect of, all or any part of the business or assets of AGCO, any Material
Subsidiary, or any Loan Party or distress or any form of execution is levied or
enforced upon or sued out against any such assets and is not discharged within
seven days of being levied, enforced or sued out, or any Lien that may for the
time being affect any of its assets becomes enforceable, or anything analogous
to any of the events specified in this subsection occurs under the laws of any
applicable jurisdictions; or
(f)    [intentionally omitted]; or


(g)    [intentionally omitted]; or


(h)    any material portion of any Loan Document shall at any time and for any
reason be declared to be null and void, or a proceeding shall be commenced by
any Loan Party or any of its respective Affiliates, or by any governmental
authority having jurisdiction over any Loan Party or any of its Affiliates,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any material provision
of any Loan Document shall for any reason cease to be valid and




    
37
ATL 21192099v3

--------------------------------------------------------------------------------





binding on or enforceable against any Loan Party to it, or any such Loan Party
shall so state in writing; or
(i)    a Change of Control shall occur.
Section 8.2.    Remedies. If an Event of Default shall have occurred and until
such Event of Default is waived in writing by the Required Lenders, or all of
the Lenders as may be required by Section 10.1, the Administrative Agent:
(a)    may, and shall at the request of the Required Lenders, by notice to AGCO,
declare the obligation of each Lender to make its Pro Rata Share of the Term
Loan to be terminated, whereupon the same shall forthwith terminate;
(b)    may, and shall at the request of the Required Lenders by notice to AGCO,
declare the Term Loan, all interest thereon and all other amounts payable under
this Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Term Loan, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided that in the event of an actual or deemed entry of an order for relief
or any assignment, proposal or the giving of notice of intention to make a
proposal with respect to the Borrower or AGCO under any Debtor Relief Law, (i)
the obligation of each Lender to make its Pro Rata Share of the Term Loan shall
automatically be terminated and (ii) the Term Loan, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower; and
(c)    may, and shall at the request of the Required Lenders, exercise all of
the post-default rights granted to it and to them under the Loan Documents or
under Applicable Law.
Section 8.3.    Intentionally Omitted.
Section 8.4.    Application of Payments. Subsequent to the occurrence and during
the continuation of an Event of Default, payments and prepayments with respect
to the Obligations made to the Administrative Agent or the Lenders or otherwise
received by the Administrative Agent or any Lender shall be distributed in the
following order of priority: FIRST, to the reasonable costs and expenses
(including reasonable attorneys’ fees and expenses), if any, incurred by the
Administrative Agent or any Lender in the collection of such amounts under this
Agreement or of the Loan Documents until paid in full; SECOND, to any fees then
due and payable to the Administrative Agent under this Agreement or any other
Loan Document until paid in full; THIRD, to any fees then due and payable to the
Lenders under this Agreement until paid in full; FOURTH, to the ratable payment
of interest then due in respect of the Term Loan paid in full; FIFTH, to the
ratable payment of principal of the Term Loan until paid in full, SIXTH, to any
other Obligations not otherwise referred to in this Section until paid in full;
and SEVENTH, to the Borrower or such other Person entitled thereto under
applicable law.






    
38
ATL 21192099v3

--------------------------------------------------------------------------------





ARTICLE 9.
THE ADMINISTRATIVE AGENT


Section 9.1.    Authorization and Action. Each Lender hereby appoints and
authorizes Rabobank to take action on its behalf as the Administrative Agent to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to them respectively by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
The provisions of this Article 9 are solely for the benefit of the
Administrative Agent and the Lenders, and neither AGCO nor any other Loan Party
shall have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. As to any
matters not expressly provided for by the Loan Documents, the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders; provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, exposes it or any of its Related Parties
to personal liability or that is contrary to the Loan Documents or Applicable
Law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under Debtor Relief Laws or that may effect a forfeiture,
modification or termination of property of any Defaulting Lender in violation of
Debtor Relief Laws. Except for action requiring the approval of the Required
Lenders, the Administrative Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, any Loan
Document, unless the Administrative Agent shall have been instructed by the
Required Lenders to exercise or refrain from exercising such rights or to take
or refrain from taking such action. The Administrative Agent shall not incur any
liability under or in respect of any Loan Document with respect to anything
which it may do or refrain from doing in the reasonable exercise of its judgment
or which may seem to it to be necessary or desirable in the circumstances,
except for its gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment.
Section 9.2.    Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its Related Parties shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. Without limitation of the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any




    
39
ATL 21192099v3

--------------------------------------------------------------------------------





information relating to the Borrower, AGCO or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity;
(c)    may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it, and may rely on
any opinion of counsel delivered under this Agreement, and shall not be liable
for any action taken or omitted to be taken in good faith by it in accordance
with the advice of such counsel, accountants or experts or any such opinion;
(d)    makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with the Loan Documents by any other Person;
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Section 3.1 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent;
(f)    shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant hereto (other than its
own execution and delivery thereof) or the creation, attachment perfection or
priority of any Lien purported to be created under or contemplated by any Loan
Document;
(g)    shall incur no liability under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties;
(h)    shall have no liability or responsibility to any Loan Party for any
failure on the part of any Lender to comply with any obligation to be performed
by such Lender under this Agreement;
(i)    shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default under this Agreement unless they have received
notice from a Lender or Loan Party referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “Notice of
Default”;




    
40
ATL 21192099v3

--------------------------------------------------------------------------------





(j)    shall incur no liability as a result of any determination whether the
transactions contemplated by the Loan Documents constitute a “highly leveraged
transaction” within the meaning of the interpretations issued by the Comptroller
of the Currency, the Federal Deposit Insurance Corporation and the Board of
Governors of the Federal Reserve System;
(k)    may act directly or through agents or attorneys on its behalf but shall
not be responsible to any Lender for the negligence or misconduct of any agents
or attorneys selected by it with reasonable care except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such agents or attorneys;
(l)    shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person;
(m)    may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon; and
(n)    in determining compliance with any condition hereunder to the making of
the Term Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of the Term Loan.
The exculpatory provisions of this Article 9 shall apply to any agent of the
Administrative Agent and any Related Parties of the Administrative Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided hereunder as well as
activities as the Administrative Agent.
Section 9.3.    Administrative Agent, in its Individual Capacity and Affiliates.
With respect to any Commitment and any portion of the Term Loan made by Rabobank
or any Affiliate of Rabobank, Rabobank and its Affiliate, as applicable, shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though it (or its Affiliate, as applicable) were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Rabobank (or its Affiliate, as
applicable) in its individual capacity. Rabobank and its respective Affiliates
may accept deposits from, lend money to, act as trustee under indentures of,
accept investment banking engagements from and generally engage in any kind of
business with, any Loan Party, any of its Subsidiaries and any Person who may do
business with or own securities of any Loan Party or any such Subsidiary, all as
if Rabobank was not the Administrative Agent and without any duty to account
therefor to the Lenders.




    
41
ATL 21192099v3

--------------------------------------------------------------------------------





Section 9.4.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or their respective Related Parties and based on the financial statements
referred to in Section 3.1 and such other documents and information as it has
deemed appropriate, made its own independent credit analysis and decision to
enter into this Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement, any other Loan Document or any related agreement or
document furnished hereunder or thereunder.
Section 9.5.    Notice of Default or Event of Default. In the event that the
Administrative Agent or any Lender shall acquire actual knowledge, or shall have
been notified in writing, of any Default or Event of Default, the Administrative
Agent or such Lender shall promptly notify the other Lenders, and the
Administrative Agent shall take such action and assert such rights under this
Agreement as the Required Lenders shall request in writing, and the
Administrative Agent shall not be subject to any liability by reason of its
acting (a) pursuant to any such request or (b) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. If the Required Lenders shall
fail to request the Administrative Agent to take action or to assert rights
under this Agreement in respect of any Event of Default within ten days after
their receipt of the notice of any Event of Default, or shall request
inconsistent action with respect to such Event of Default, the Administrative
Agent may, but shall not be required to, take such action and assert such rights
(other than rights under Article 8) as it deems in its discretion to be
advisable for the protection of the Lenders, except that, if the Required
Lenders have instructed the Administrative Agent not to take such action or
assert such right, in no event shall the Administrative Agent act contrary to
such instructions.
Section 9.6.    Indemnification. Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender’s ratable share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (including without limitation fees and expenses of
legal counsel, experts, agents and consultants) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against the Administrative
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Administrative Agent under the Loan Documents; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and non-appealable judgment. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any costs and expenses payable by the Borrower under Section
10.4, to the extent that the Administrative Agent is not promptly reimbursed for
such costs and expenses by the Borrower. For purposes of this Section, the
Lenders’ respective ratable shares of any amount shall be determined, at any
time, with reference to:




    
42
ATL 21192099v3

--------------------------------------------------------------------------------





(a)    at any time after the funding of the Term Loan on the Agreement Date, the
aggregate principal amount of the Term Loan outstanding at such time and owing
to the respective Lenders; or
(b)    at any time prior to funding the Term Loan on the Agreement Date, their
respective unused Commitments at such time.
Section 9.7.    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be any Lender or a commercial bank or other
financial institution and having a combined capital and reserves in excess of
U.S. $500,000,000. The resignation of such retiring Administrative Agent shall
be effective only upon (i) the acceptance of any appointment as an
Administrative Agent hereunder by a successor Administrative Agent, and (ii) the
execution of all documents and the taking of all other actions reasonably
necessary in the opinion of the successor Administrative Agent, in connection
with such substitution. Upon such effectiveness pursuant to the foregoing
clauses (i) and (ii), such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. After
any retiring Administrative Agent’s resignation hereunder as an Administrative
Agent, the provisions of this Article 9 and Section 10.4 shall continue in
effect for the benefit of such retiring Administrative Agent, its agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
the Administrative Agent.
Section 9.8.    Administrative Agent May File Proofs of Claim. The
Administrative Agent may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel) and the Lenders allowed in any judicial
proceedings relative to any Loan Party, or any of their respective creditors or
property, and shall be entitled and empowered to collect, receive and distribute
any monies, securities or other property payable or deliverable on any such
claims and any custodian receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due to
the Administrative Agent for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, its agents, financial
advisors and counsel, and any other amounts due the Administrative Agent.








    
43
ATL 21192099v3

--------------------------------------------------------------------------------





ARTICLE 10.
MISCELLANEOUS


Section 10.1.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders (or the Administrative Agent at the
direction, or with the consent, of the Required Lenders), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:
(a)    no amendment, waiver or consent shall, unless in writing and signed by
the Lender affected thereby, reduce the principal of, or the rate of interest
specified herein (excluding a waiver of interest accruing at the Default Rate)
on the Term Loan owed to such Lender or the rate of fees payable for the account
of any Lender hereunder, or postpone any scheduled date for any payment of
principal, interest or fees due to any Lender;
(b)    no amendment, waiver or consent shall, unless in writing and signed by
the Lender affected thereby and acknowledged by the Administrative Agent,
increase (i) the amount of the Commitment of any Lender, or (ii) any Lender’s
Pro Rata Share except as set forth in Section 2.11(c);
(c)    no amendment, waiver or consent shall, unless in writing and signed by
all of the Lenders and acknowledged by the Administrative Agent, do any of the
following at any time:
(i)    waive any of the conditions specified in Section 3.1;
(ii)    change any of the provisions of this Section 10.1 or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(iii)    release AGCO or the Borrower from any of its obligations under a Loan
Document;
(d)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement; and
(e)    an Incorporation Amendment executed by the Administrative Agent shall not
require the consent of the Required Lenders or any of the Lenders provided such
Incorporation Amendment does not amend, modify or waive any provisions of this
Agreement except as set forth in the definition of “Approved Amendment”.




    
44
ATL 21192099v3

--------------------------------------------------------------------------------





In addition, anything in this Agreement to the contrary notwithstanding, if any
Lender shall fail to fulfill its obligations to make its Pro Rata Share of the
Term Loan hereunder on the Agreement Date, for so long as such failure shall
continue, such Lender shall (unless AGCO and the Required Lenders, determined as
if such Lender were not a “Lender” hereunder, shall otherwise consent in
writing) be deemed for all purposes relating to amendments, modifications,
waivers or consents under this Agreement (including without limitation under
this Section 10.1) to have no share of the Term Loan or Commitment, shall not be
treated as a “Lender” hereunder when performing the computation of Required
Lenders, and shall have no rights under this Section 10.1; provided that any
action taken by the other Lenders with respect to the matters referred to in
clause (a) of this Section 10.1 shall not be effective as against such Lender.
Section 10.2.    Notices, Etc.
(a)    All notices and other communications provided for hereunder
(“Communications”) shall be in writing (including telecopy communication) and
mailed, telecopied or delivered,
(i)    if to AGCO or the Borrower, to AGCO at its address at 4205 River Green
Parkway, Duluth, Georgia 30096-2568, Attention: General Counsel, Facsimile No.
(770) 813-6158, with a copy to the Chief Financial Officer of AGCO at the same
address and telecopier number and a copy to Assistant Treasurer EAME/ANZ & EEA
of AGCO Ltd. at Abbey Park, Stoneleigh, Kenilworth, CV8 2TQ, UK, Telephone No.
+44 2476852549, Facsimile No. +44 2476852640, and Email:
IainWatson@uk.AGCOcorp.com and DLCovUKTreasury@uk.agcocorp.com;
(ii)    if to any Lender, at its Applicable Lending Office specified on its
Administrative Questionnaire or in the Assignment and Assumption pursuant to
which it became a Lender; and
(iii)    if to the Administrative Agent, at its address at c/o Coöperatieve
Rabobank U.A., Antwerp Branch, Uitbreidingstraat 86 bus 3, 2600
Berchem-Antwerpen, Belgium, Contact person: Wendy Bodson, Tel: 03/290.17.27 or
03/290.17.02, Fax: 03/290.17.97, Email: l.be.antwerp.Midoffice@rabobank.com.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).
(b)    Communications to the Lenders under the Loan Documents may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent, AGCO or the Borrower may, in its
discretion, agree to accept Communications to it under the Loan Documents by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular Communications. Unless
the Administrative Agent




    
45
ATL 21192099v3

--------------------------------------------------------------------------------





otherwise prescribes, (i) Communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), provided that if such
Communication is not sent during the normal business hours of the recipient,
such Communication shall be deemed to have been sent at the opening of business
on the next Business Day for the recipient, and (ii) Communications posted on an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such Communication is available and identifying
the website address thereof.
(c)    Any party hereto may change its address or telecopy number for
Communications under the Loan Documents by notice to the other parties hereto
(or, in the case of any such change by a Lender by notice to AGCO and the
Administrative Agent). All Communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
(d)    The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic notices of a borrowing) purportedly
given by or on behalf of the Borrower or AGCO even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as reasonably understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Indemnified Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 10.3.    No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Section 10.4.    Costs and Expenses.
(a)    The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of the Loan Documents at any time
(including without limitation the reasonable fees and expenses of counsel
(including without limitation New York and Swiss counsel) for the Administrative
Agent with respect thereto).
(b)    Following the occurrence of an Event of Default and during the
continuation thereof, the Borrower further agrees to pay on demand all costs and
expenses of the Administrative Agent and each Lender in connection with the
enforcement of its rights in




    
46
ATL 21192099v3

--------------------------------------------------------------------------------





connection with this Agreement and the other the Loan Documents, whether in any
action, suit or litigation, any workout, bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally or otherwise (including without
limitation the reasonable fees and expenses of counsel for the Administrative
Agent and each Lender with respect thereto), and the Borrower agrees to pay on
demand all such costs and expenses in respect of any such enforcement relating
to itself.
(c)    AGCO and the Borrower each agree to indemnify and hold harmless the
Administrative Agent and each Lender and each of their Affiliates and their
officers, directors, trustees, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including without limitation reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with:
(i)    the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries; or
(ii)    the financing hereunder;
in each case whether or not such investigation, litigation or proceeding is
brought by any Loan Party, its directors, shareholders or creditors or an
Indemnified Party or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. Each of
AGCO and the Borrower agree not to assert any claim against the Administrative
Agent, any Lender, any of their Affiliates, or any of their respective Related
Parties, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to any of the transactions
contemplated herein or in any other Loan Document or the actual or proposed use
of the proceeds of the Term Loan. The agreements and obligations of the Borrower
contained in this Section 10.4(c) shall survive the payment in full of the
Obligations and termination of this Agreement.
(d)    If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including without limitation fees
and expenses of counsel and indemnities, such amount may be paid on behalf of
such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.
Section 10.5.    Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.2 to authorize the Administrative
Agent to declare the Term Loan, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents due and payable
pursuant to the provisions of Section 8.2, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to offset and otherwise apply any




    
47
ATL 21192099v3

--------------------------------------------------------------------------------





and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or, to the
extent not prohibited by Swiss law to the extent applicable, such Affiliate to
or for the credit or the account of the Borrower or AGCO against any and all of
the Obligations of the Borrower or AGCO now or hereafter existing under this
Agreement or any Loan Document, irrespective of whether such Lender shall have
made any demand under this Agreement or any Loan Document and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
or AGCO after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including without limitation other rights of
set-off) that such Lender and its Affiliates may have; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.11
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
Section 10.6.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender that such
Lender has executed it.
Section 10.7.    Assignments and Participations.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower and AGCO may not assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraphs (a)
through (g) and (j) of this Section, (ii) by way of participation in accordance
with the provisions of paragraphs (h) through (j) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of paragraph (k) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants and, to the extent expressly contemplated hereby, the Indemnified
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Each Lender may assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including without
limitation all or a portion of the Term Loan owing to it); provided that:
(i)    no such assignment or transfer results in more than 3 (three)
Non-Qualifying Banks being Lenders under this Agreement;




    
48
ATL 21192099v3

--------------------------------------------------------------------------------





(ii)    in the case of each such assignment (except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement),
the amount of the Term Loan of the assigning Lender being assigned pursuant to
such assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than €5,000,000 and shall
be an integral multiple of €500,000 in excess thereof
(iii)    such assignment shall be to an Eligible Assignee;
(iv)    the proposed assignment (if other than an assignment (I) by a Lender to
an Affiliate or Approved Fund of such Lender, which Affiliate or Approved Fund
is a Qualifying Bank, or (II) of all (but not less than all) of the rights and
obligations under this Agreement held by a Lender that is a Non-Qualifying Bank
to an Affiliate or Approved Fund of such Lender that is also a Non-Qualifying
Bank) shall be approved by (x) the Administrative Agent, such approval by the
Administrative Agent not to be unreasonably withheld or delayed, and (y) if no
Default then exists, the Borrower, such approval by the Borrower not to be
unreasonably withheld or delayed; provided, however, consent by the Borrower
shall not be deemed to be unreasonably withheld if such assignment would result
in the Pro Rata Share of the (i) Term Loan held by Rabobank and its Affiliates
being less than fifty percent (50%) of the total of the aggregate outstanding
principal amount of the Term Loan; and
(v)    the parties to each such assignment shall execute and deliver to the
Administrative Agent for its own account, for its acceptance and recording in
the Register, an Assignment and Assumption, together with a processing and
recordation fee of €3,500, payable by the assignee to the Administrative Agent
(with only one such fee payable in connection with contemporaneous assignments
pursuant to the same Assignment and Assumption to or by two or more Approved
Funds of a single Lender). Such Assignment and Assumption shall indicate whether
the assignee is a Qualifying Bank or Non-Qualifying Bank as of such date, and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
(c)    An assignment, or transfer in relation to a Term Loan will only be
effective if made in accordance with this Section 10.7 and the new Lender has
given the confirmation required pursuant to Section 3.3. If the new Lender is
not a Qualifying Bank, and there are reasonable concerns that the Swiss Federal
Tax Administration could look through such Lender and as a result not accept
such Lender as one Non-Qualifying Bank Lender only, the Borrower may, prior to
consenting to the assignment or transfer, require that such new Lender provide
to it a written confirmation signed by the Swiss Federal Tax Administration
confirming that such new Lender is considered by the Swiss Federal Tax
Administration to be one Non-Qualifying Bank. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount




    
49
ATL 21192099v3

--------------------------------------------------------------------------------





sufficient to pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(d)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Assumption:
(i)    the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder or under any other Loan Document have been
assigned to it pursuant to such Assignment and Assumption, shall have the rights
and obligations of a Lender hereunder; and
(ii)    the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement and under each other Loan Document (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), but shall continue to be entitled to the benefits of
Sections 10.4 and 11.1 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(e)    By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:
(i)    other than as provided in such Assignment and Assumption, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;
(ii)    such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii)    such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 3.1 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;




    
50
ATL 21192099v3

--------------------------------------------------------------------------------





(iv)    such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;
(v)    such assignee confirms that it is an Eligible Assignee or an Affiliate of
the assignor;
(vi)    such assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto;
(vii)    such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender;
(viii)    that the benefit of the security interests and guarantees attached to
the rights being assigned shall be transferred to the benefit of the assignee
upon the completion of such assignment;
(ix)    such assignee confirms, represents and warrants that its designation as
either a Qualifying Bank or a Non-Qualifying Bank provided in the Assignment and
Assumption is true and correct; and
(x)    such assignee agrees to permit the Borrower to disclose its identity to
the Swiss Federal Tax Administration.
(f)    The Administrative Agent shall maintain at its address referred to in
Section 10.2 a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders, their respective Commitments, and the principal amount of the Term Loan
owing to each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(g)    Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of Exhibit A
hereto:
(i)    record the information contained therein in the Register; and
(ii)    give prompt notice thereof to the Borrower.




    
51
ATL 21192099v3

--------------------------------------------------------------------------------





(h)    Each Lender may sell participations (without any notice to, or consent
of, the Administrative Agent, the Borrower or AGCO) in or to all or a portion of
its rights and obligations under this Agreement (including without limitation
all or a portion of its rights in the Term Loan) to a financial institution (a
“Participant”); provided that:
(i)    such Lender’s obligations under this Agreement shall remain unchanged;
(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;
(iii)    the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement;
(iv)    the relationship between the Lender and the Participant is that of a
debtor and creditor (including in the event of the bankruptcy or similar event
of the Lender or the Borrower);
(v)    the Participant will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Lender under or in relation to this
Agreement;
(vi)     the Participant will under no circumstances (other than pursuant to an
assignment permitted under Section 10.7) be subrogated to, or substituted in
respect of, the Lender's claims under this Agreement;
(vii)    the Participant will under no circumstances (other than pursuant to an
assignment permitted under Section 10.7) otherwise have any contractual
relationship with, or rights against, the Borrower under or in relation to this
Agreement; and
(viii)    the terms of such participation agreement with a Participant
(including any sub-participant), shall include provisions, in respect of any
sub-participations, identical to the provisions of this Section 10.7(g) mutatis
mutandis.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 9.6 with respect to any payments made by such Lender to its
Participant(s).
(i)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring unanimous consent of the
Lenders affected thereby that affects such Participant. The Borrower and AGCO
agree that each Participant shall be entitled to the benefits of Sections 11.1,
11.2 and 11.4 (subject to the requirements and limitations therein, including
the requirements under Section 11.4 (it being understood that the documentation
required




    
52
ATL 21192099v3

--------------------------------------------------------------------------------





under Section 11.4 shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 11.5 as if it were an
assignee under paragraphs (a) through (c) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 11.1 and 11.4, with
respect to any participation, than its participating Lender would have been
entitled to receive had the participation not occurred. Each Lender that sells a
participation agrees, at the Borrower’s or AGCO’s request and expense, to use
reasonable efforts to cooperate with the Borrower or AGCO to effectuate the
provisions of Section 11.5 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.5 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.9 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Term Loan or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(j)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.7, disclose to
the assignee or Participant or proposed assignee or Participant, any public
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower and any information conspicuously labeled by the Borrower as being
confidential at the time such information is furnished to such Lender if such
assignee or Participant or proposed assignee or Participant has agreed to use
reasonable efforts to keep such information confidential.
(k)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including without limitation the portion of the
Term Loan owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System and any
Lender that is a fund may pledge all or any portion of its rights under this
Agreement (including without limitation the portion of the Term Loan owing to
it) to its trustee in support of its obligations to its trustee.
Section 10.8.    Marshalling; Payments Set Aside. Neither the Administrative
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of the Borrower or any other




    
53
ATL 21192099v3

--------------------------------------------------------------------------------





party or against or in payment of any or all of the Obligations. To the extent
that the Borrower makes a payment or payments to the Administrative Agent or the
Lenders or any of such Persons exercise their rights of setoff, and such payment
or payments or the proceeds of such enforcement or setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, right and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
Section 10.9.    Intentionally Omitted.
Section 10.10.    Intentionally Omitted.
Section 10.11.    Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties and other information that will allow such Lender to identify
the Borrower and the other Loan Parties in accordance with the USA Patriot Act.
Section 10.12.    Limitations on Obligations of the Borrower.
(a)    If and to the extent that:
(i)    the Borrower under this Agreement guarantees, indemnifies or otherwise
secures or pays obligations owing by any other Person (“Restricted Obligations”)
other than obligations of one of its direct or indirect subsidiaries (i.e.
obligations of the Borrower’s direct or indirect parent companies (up-stream
liabilities) or sister companies (cross-stream liabilities)); and
(ii)    a payment in fulfilling such obligations would, under Swiss law and
practice, constitute a repayment of capital (Einlagerückgewähr), a violation of
the legally protected reserves (gesetzlich geschützte Reserven) or the payment
of a (constructive) dividend (Gewinnausschüttung) by the Borrower or would
otherwise be restricted under Swiss corporate law, such Restricted Obligations
(and the amount of any payment in relation thereto) shall from time to time be
limited to the amount permitted to be paid under Swiss law and practice (such
amount being the “Maximum Amount”); provided, that such Maximum Amount shall at
no time be less than such the profits and reserves of the Borrower available for
distribution as dividends (being the balance sheet profits and any reserves
available for this purpose, in each case in accordance with art. 675(2) and art.
671(1) and (2), no. 3 and (4), of the Swiss Federal Code of Obligations) at the
time or times payment under or pursuant to this Section 10.12 is requested from
the Borrower; and such limitation to the Maximum Amount (as may apply from time
to time or not) shall not (generally or definitively) release or discharge the
Borrower from its obligations under Section 10.12 in excess thereof, but merely
postpone the payment date therefore until such times as payment is again
permitted notwithstanding such limitation. Any and all indemnities and
guarantees




    
54
ATL 21192099v3

--------------------------------------------------------------------------------





contained in the Loan Documents including, shall be construed in a manner
consistent with the provisos herein contained.
(b)    In respect of any Restricted Obligations, the Borrower shall:
(i)    if and to the extent required by Applicable Law in force at the relevant
time, subject to any applicable double taxation treaty, (x) deduct Swiss
Withholding Tax at the rate of 35% (or such other rate as in force from time to
time) from any payment made by it in respect of Restricted Obligations, (y) pay
any such deduction to the Swiss Federal Tax Administration, and (z) notify and
provide evidence to the Administrative Agent that the Swiss withholding tax has
been paid to the Swiss Federal tax administration;
(ii)     as soon as possible after a deduction for Swiss withholding tax is made
as required by applicable law, (x) ensure that any Person which is entitled to a
full or partial refund of the Swiss withholding tax, is in a position to be so
refunded, and (y) in case it has received any refund of the Swiss withholding
tax, pay such refund to the Administrative Agent promptly upon receipt thereof.
(iii)    if the enforcement of any Restricted Obligations would be limited as a
result of any matter referred to in paragraphs (a) and/or (b) above, that the
Borrower shall, to the extent permitted by applicable law, write up or realize
any of its assets shown in its balance sheet with a book value that is
significantly lower than the market value of the assets, in case of realization,
however, only if such assets are not necessary for the Borrower’s business
(nicht betriebsnotwendig); and
(iv)    take all such other measures necessary or useful to allow the Borrower
to make the payments and perform the obligations agreed hereunder with a minimum
of limitations.
(c)    For the avoidance of doubt, where a deduction for Swiss withholding tax
is required pursuant to Section 10.12(b), the obligations under Section 2.6 and
Section 11.4(a) remain applicable, except to the extent and for as long as that
would cause the Maximum Amount to be exceeded. This Section 10.12 is without
prejudice to the gross-up or indemnification obligations of any Loan Party
(other than the Borrower) under this Agreement.
Section 10.13.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and




    
55
ATL 21192099v3

--------------------------------------------------------------------------------





(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE 11.
INCREASED COSTS, TAXES, ETC.


Section 11.1.    Increased Costs, Alternate Rate of Interest, Illegality, Etc.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(ii)    subject any Recipient to any tax of any kind (other than Indemnified
Taxes and Excluded Taxes) on the Term Loan, loan principal, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the European interbank market any other
condition, cost or expense (other than taxes) affecting this Agreement or the
Term Loan made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, continuing or maintaining the EURIBOR Rate
to or for the account of the Borrower, or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
other Recipient, the Borrower will pay to the Administrative Agent for the
account of such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the Term
Loan made by such Lender to or for the account of the Borrower, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s




    
56
ATL 21192099v3

--------------------------------------------------------------------------------





policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to the
Administrative Agent for the account of such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    A certificate of a Lender setting forth the amount of additional interest
or the amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower and AGCO, shall be conclusive absent manifest error.
The Borrower shall pay the Administrative Agent for the account of such Lender
the amount shown as due on any such certificate within 10 days after receipt of
the Borrower and AGCO thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to paragraph (a) or (b) of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    If (i) Lenders owed more than fifty percent (50%) of the then outstanding
aggregate unpaid principal amount of the Term Loan notify the Administrative
Agent that the EURIBOR Rate for any Interest Period will not adequately reflect
the cost to such Lenders of maintaining the Term Loan at the EURIBOR Rate for
such Interest Period, or (ii) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the EURIBOR Rate for the Term
Loan, the Administrative Agent shall forthwith so notify the Borrower and the
affected Lenders, whereupon the obligation of the Lenders to maintain and
continue the EURIBOR Rate shall be suspended, and the Term Loan will convert to
an interest rate comprised of an alternative basis mutually acceptable to the
Borrower, the Administrative Agent and such Lenders, as applicable (the
“Substitute Basis”), which Substitute Basis shall be negotiated in good faith
between the Borrower, the Administrative Agent and such Lenders, as applicable,
within fifteen (15) days after notice and demand by or through the
Administrative Agent (the “Negotiation Period”). If at the expiration of the
Negotiation Period, the Administrative Agent and/or the affected Lenders, on one
hand, and the Borrower on the other hand, have agreed upon a Substitute Basis,
the Substitute Basis shall be retroactive to, and take effect from, the
beginning of the applicable Interest Period. If, at the expiration of the
Negotiation Period, a Substitute Basis shall not have been agreed upon pursuant
to the previous sentence of this clause (e), the interest rate payable on the
Term Loan for the applicable Interest Period shall be the interest at a rate per
annum equal to the Applicable Margin plus an amount reasonably determined by the
Administrative Agent and/or the Lenders, as applicable, to reflect the cost of
maintaining the Term Loan for such Interest Period (plus any additional rate of
interest required under Section 2.5(b)).  Any such




    
57
ATL 21192099v3

--------------------------------------------------------------------------------





determination by the Administrative Agent and/or the Lenders, as applicable,
pursuant to the preceding sentence shall, in the absence of manifest error, be
conclusive and binding on the Borrower.  The procedures specified in this clause
(e) shall apply to each Interest Period succeeding the first Interest Period to
which they were applied unless and until the Administrative Agent shall notify
the Borrower that such Lenders have determined that the circumstances causing
such suspension no longer exist.
(f)    Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Applicable
Lending Office to perform its obligations hereunder to maintain the Term Loan at
the EURIBOR Rate hereunder, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent:
(i)    the obligation of such Lender to continue the Term Loan for an additional
Interest Period at the EURIBOR Rate shall be suspended; and
(ii)    the Term Loan will, on the earlier of the last day of the then existing
Interest Period and such date as may be required by law, convert into a loan
bearing interest at the Substitute Basis as determined in accordance with clause
(e) above,
until the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist
Section 11.2.    Breakage Costs. In the event that the Borrower prepays (either
voluntarily, pursuant to Section 2.4, or as may be required by the Lenders as a
result of an Event of Default, pursuant to Article 8 or for any other reason, or
by an Eligible Assignee to a Lender upon an assignment of rights and obligations
under this Agreement pursuant to Section 11.5), any portion of the principal
amount of the Term Loan on any day prior to the Maturity Date (other than in
each case on the last day of an Interest Period after giving timely notice of
such prepayment pursuant to Section 2.4(a)), the Borrower shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for all losses, costs or expenses that such Lender may
reasonably incur in connection with such prepayment, including without
limitation, any and all losses, costs or expenses incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to maintain the Term Loan for the remaining portion of the Interest Period, but
excluding loss of anticipated profits. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in this Section 11.2 and delivered to
the Borrower, shall be conclusive absent manifest error. The Borrower shall pay
to the Administrative Agent for the account of such Lender the amount shown as
due on any such certificate within two (2) Business Days after receipt of such
certificate or, if later, on the date of any such prepayment; provided, however,
with respect to any repayment or prepayment required by the Lenders as a result
of an Event of Default pursuant to Article 8, the amount shown as due on such
certificate shall be immediately due and payable by the Borrower on the date the
Borrower receives such certificate.




    
58
ATL 21192099v3

--------------------------------------------------------------------------------





Section 11.3.    Judgment Currency.
(a)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”) the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Original Currency with the Other Currency at 11:00 a.m.
(Brussels Time) on the second Business Day preceding that on which final
judgment is given.
(b)    The obligation of the Borrower in respect of any sum due in the Original
Currency from it to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the Original Currency
with such Other Currency; if the amount of the Original Currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent (as
the case may be) in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent (as the case may be) against such loss, and if the
amount of the Original Currency so purchased exceeds the sum originally due to
any Lender or the Administrative Agent (as the case may be) in the Original
Currency, such Lender or the Administrative Agent (as the case may be) agrees to
remit to the Borrower such excess.
Section 11.4.    Taxes.
(a)    Any and all payments by any Loan Party hereunder shall be made, in
accordance with Section 2.8, free and clear of and without deduction or
withholdings of any Taxes except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deductions or withholdings been made.
(b)    In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, Other Taxes.
(c)    The Loan Parties shall indemnify each Recipient for the full amount of
any Indemnified Taxes and Other Taxes, and for the full amount of taxes imposed
by any




    
59
ATL 21192099v3

--------------------------------------------------------------------------------





jurisdiction on amounts payable under this Section, paid by or imposed on such
Lender or the Administrative Agent (as the case may be), including without
limitation any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. This indemnification shall be made within thirty (30) days from the
date such Recipient makes written demand therefor, and delivers to the Borrower
with a certificate describing in reasonable detail the manner in which the
indemnified amount was calculated; provided that a Recipient shall not be
required to describe in such certificate information that such Recipient deems
to be confidential or the disclosure of which is inconsistent with such Lender’s
or the Administrative Agent’s internal policies. Any such calculation shall be
conclusive, absent manifest error.
(d)    Within thirty (30) days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent at its address referred to in
Section 10.2, the original receipt of payment thereof or a certified copy of
such receipt. In the case of any payment hereunder by the Borrower through an
account or branch outside the United States or on behalf of the Borrower by a
payor that is not a United States person, if the Borrower determines that no
Taxes are payable in respect thereof, the Borrower shall furnish, or shall cause
such payor to furnish, to the Administrative Agent, at such address, an opinion
of counsel reasonably satisfactory to the Administrative Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e) of this Section, the terms “United States” and “United States person” shall
have the meanings specified in Section 7701 of the Internal Revenue Code.
(e)    Each Lender shall, other than the Initial Lender, on the date of the
Assignment and Assumption pursuant to which it became a Lender, and from time to
time thereafter if requested in writing by the Borrower or the Administrative
Agent (but only so long thereafter as such Lender remains lawfully able to do
so), provide the Administrative Agent and the Borrower with (i) in the case of
each Lender organized under the laws of a jurisdiction outside the United States
(A) if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (I) a statement of the Lender, signed under
penalty of perjury, that it is not (1) a “bank” as described in Section
881(c)(3)(A) of the Internal Revenue Code, (2) a ten percent (10%) shareholder
of the Borrower (within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code), or (3) a controlled foreign corporation related to the Borrower
within the meaning of Section 881(c)(3)(C)(4) of the Internal Revenue Code, and
(II) a properly completed and executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, (B) if such Lender claims an exemption from, or a reduction of, U.S.
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; (C) if such Lender
claims that interest paid under this Agreement is exempt from United States
withholding tax because it is effectively connected with a United States trade
or business of such Lender, a properly completed and executed copy of IRS Form
W-8ECI; (D) to the extent such Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and/or other certification documents from each
beneficial owner, as applicable; (E) such other form or




    
60
ATL 21192099v3

--------------------------------------------------------------------------------





forms as may be required under the Internal Revenue Code or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding tax; and (ii) in the case of each Lender organized under the laws of
a jurisdiction outside of jurisdiction where the Borrower is resident, such
valid and fully completed forms, as are required by the applicable tax authority
of such jurisdiction, indicating that such Lender is entitled to benefits under
an income tax treaty to which the country within which the Borrower is resident
that reduces the rate of interest withholding tax on payments under this
Agreement (each such Lender entitled to such benefits, a “Treaty Lender”).
(f)    If the appropriate forms provided by a Lender under subsection (e) of
this Section at the time such Lender first becomes a party to this Agreement
indicates an interest-withholding tax rate in excess of zero, withholding tax at
such rate shall be considered excluded from Taxes unless and until such Lender
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided that, if at the date of the
Assignment and Assumption pursuant to which a Lender assignee becomes a party to
this Agreement, the Lender assignor was entitled to payments under subsection
(a) of this Section in respect of United States or the jurisdiction wherein the
Borrower is organized with respect to interest paid at such date by the
Borrower, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includible in Taxes) withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in subsection
(e) of this Section requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
Agreement Date by Internal Revenue Service form W-8ECI or W-8BEN or W-8BEN-E or
other form that the Borrower has indicated in writing to the Lenders on the
Agreement Date as being a required form to avoid or reduce withholding tax on
payments under this Agreement, that a Lender reasonably considers to be
confidential, such Lender shall give notice thereof to the Borrower and shall
not be obligated to include in such form or document such confidential
information.
(g)    If any Lender is entitled to a reduction in the applicable withholding
tax, the Administrative Agent may withhold from any interest payment to such
Lender in an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
clause (e) of this Section are not delivered to the Administrative Agent, then
the Administrative Agent may withhold from any interest payment to such Lender
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.7 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes




    
61
ATL 21192099v3

--------------------------------------------------------------------------------





were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (f).
(h)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in subsection (e) of this Section
(other than (A) if such failure is due to a change in law occurring after the
date on which a form originally was required to be provided, or (B) if such form
otherwise is not required under subsection (e) of this Section), such Lender
shall not be entitled to an additional payment or indemnification under
subsection (a) or (c) with respect to Taxes imposed by the United States;
provided that should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.
(i)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 11.4 (including by the payment of additional amounts
pursuant to this Section 11.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (i), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(j)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 11.4 shall survive the payment in full of principal and interest
hereunder.
(k)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section




    
62
ATL 21192099v3

--------------------------------------------------------------------------------





1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to AGCO and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by AGCO or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (k), “FATCA” shall include any amendments made to FATCA after the
Agreement Date.
(l)    The Borrower shall not be required to make an additional payment or
indemnification under subsections (a) or (c) of this Section to any specific
Lender with respect to Swiss Withholding Tax (i) if on the date on which the
payment falls due such Lender is a Treaty Lender and the Borrower is able to
demonstrate that the payment could have been made to the Lender without the tax
deduction had such Lender not failed to provide the Borrower with the
appropriate form described in subsection (e) of this Section (other than (A) if
such failure is due to a change in law occurring after the date on which a form
originally was required to be provided, or (B) if such form otherwise is not
required under subsection (e) of this Section), or (ii) with respect to any
Swiss Withholding Tax payable as a result of a breach of the Swiss Non-Bank
Rules, if (A) any representation made by such Lender made under Section 3.3, in
the case of any Initial Lender, or as required under Section 10.7, in the case
of any assignee of an Initial Lender, that such Lender is a Qualifying Bank
proves to be false at the time such representation was made and such Swiss
Withholding Tax would not have been payable if such representation were true, or
(B) such breach of the Swiss Non-Bank Rules is the result of (I) such Lender
breaching the requirements and limitations for assignments or participations
under Section 10.7, or (II) to the extent such Lender was a Qualifying Bank at
the time such Lender became a party to this Agreement, such Lender ceasing to be
a Qualifying Bank because of a change in such Lender’s Applicable Lending
Office, jurisdiction of incorporation, branch location or because of such Lender
ceasing to effectively conduct banking activities as its principal purpose.
Section 11.5.    Mitigation; Replacement of a Lender.
(a)    If any Lender requests compensation under Sections 11.1(a) and (b), gives
a notice under Section 11.1(f), or requires the Loan Parties to pay any Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 11.4, then such Lender shall (at the request
of the Borrower or AGCO) use reasonable efforts to designate a different lending
office for funding or booking its Term Loan hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 11.1(a) and (b) or
Section 11.4, as the case may be, in the future, or eliminate the need for a
notice under Section 11.1(f), and (ii) would not subject such Lender to any
unreimbursed cost or expense and would




    
63
ATL 21192099v3

--------------------------------------------------------------------------------





not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    Subject to the second and third paragraphs of this Section 11.5(b), if:
(i)    a Lender requests compensation under Section 11.1 and other Lenders
holding at least one-third of the aggregate amount of the Term Loan shall not
have made a similar request;
(ii)    a Lender requests compensation under Section 11.4(a) with respect to any
Taxes other than Swiss Withholding Tax;
(iii)    a Lender that was a Qualifying Bank at the time such Lender became a
party to this Agreement ceases be a Qualifying Bank and after such Lender ceases
to be a Qualifying Bank there would be more than 3 (three) Non-Qualifying Banks
as Lenders under this Agreement;
(iv)    a Lender becomes insolvent, goes into receivership or fails to make the
portion of the Term Loan required to be made by it hereunder; or
(v)    any Lender that is not the Administrative Agent or an Affiliate of the
Administrative Agent becomes a Non-Consenting Lender,
then for so long as such condition is continuing, the Administrative Agent (i)
may replace such Lender (the “Affected Lender”), or cause such Affected Lender
to be replaced, or (ii) upon the written request of the Borrower, the
Administrative Agent shall replace such Affected Lender with an Eligible
Assignee (provided, that in the case of any Lender replaced pursuant to clause
(b)(iii) of this Section, such Eligible Assignee shall also be a Qualifying
Bank) identified by the Borrower (the “Replacement Lender”), by having such
Affected Lender sell and assign all of its rights and obligations under this
Agreement and the other Loan Documents to the Replacement Lender pursuant to
Section 10.7; provided, however, that neither the Administrative Agent nor any
Lender shall have any obligation to identify or locate a Replacement Lender for
the Borrower (it being expressly agreed that in such circumstances it is the
Borrower’s obligation to identify or locate a Replacement Lender). Upon receipt
by any Affected Lender of a written notice from the Administrative Agent stating
that the Administrative Agent or the Borrower is exercising the replacement
right set forth in this Section, such Affected Lender shall sell and assign all
of its rights and obligations under this Agreement and the other Loan Documents
to the Replacement Lender pursuant to an Assignment and Assumption and Section
10.7 for a purchase price equal to the sum of the principal amount of such
Affected Lender’s Pro Rata Share of the Term Loan, all accrued and unpaid
interest thereon and its ratable share of all fees to which it is entitled
through the assignment date.
Subject to the execution and delivery to the Administrative Agent and the
Affected Lender by the Replacement Lender of an Assignment and Assumption (and
the approval thereof by the applicable Persons specified in Section 10.7(a)) and
the payment to the Administrative Agent by




    
64
ATL 21192099v3

--------------------------------------------------------------------------------





the Borrower on behalf of such Affected Lender of the assignment fee specified
in Section 10.7(a)(v), the Replacement Lender shall succeed to the rights and
obligations of such Affected Lender hereunder and such Affected Lender shall no
longer be a party hereto or have any rights hereunder; provided that the
obligations of the Borrower to such Affected Lender under Sections 11.1, 11.2,
11.3 and 11.4 with respect to events occurring or obligations arising before or
as a result of such replacement shall survive such replacement.
The Borrower may not exercise its rights under this Section with respect to any
Lender if a Default has occurred and is continuing.
ARTICLE 12.
JURISDICTION


Section 12.1.    Consent to Jurisdiction. Each party hereto irrevocably:
(a)    submits to the jurisdiction of any New York State or federal court
sitting in New York City and any appellate court from any thereof in any action
or proceeding arising out of or relating to any Loan Document;
(b)    agrees that all claims in respect of such action or proceeding may be
heard and determined in such New York State or in such federal court;
(c)    waives, to the fullest extent that it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding;
(d)    consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to the applicable party at
its address specified in Section 10.2; and
(e)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
Nothing in this Section shall affect the right of the Administrative Agent or
any Lender to serve legal process in any other manner permitted by law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against the Borrower or its property in the courts of other
jurisdictions.
The Borrower irrevocably appoints and designates AGCO as its agent for service
of process and, without limitation of any other method of service, consents to
service of process by mail at the address of AGCO for delivery of notices
specified in Section 10.2.
Section 12.2.    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the conflicts of law principles thereof insofar as such principles would
defer to the substantive laws of some other jurisdiction.




    
65
ATL 21192099v3

--------------------------------------------------------------------------------





Section 12.3.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract between
and among the parties relating to the subject matter hereof and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby. Delivery of
an executed counterpart of a signature page to this Agreement by telecopy or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
Section 12.4.    Intentionally Omitted.
Section 12.5.    Intentionally Omitted.
Section 12.6.    Waiver of Jury Trial. THE BORROWER, AGCO, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TERM
LOAN OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
ARTICLE 13.
CONFIDENTIALITY


The Administrative Agent and the Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding the
Borrower, AGCO and its Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by the Administrative Agent and the
Lenders in a confidential manner, and shall not be disclosed by the
Administrative Agent and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any Lender,




    
66
ATL 21192099v3

--------------------------------------------------------------------------------





(b) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and required to keep such information confidential)
or any other party hereto, (c) as may be required by statute, decision or other
judicial or administrative order, rule, or regulation, (d) as may be agreed to
in advance by AGCO and the Borrower or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, or to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (e) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by the
Administrative Agent or the Lenders) or becomes available to the Administrative
Agent, any Lender, or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or AGCO, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement, or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower,
AGCO and their respective obligations, this Agreement or payments hereunder, and
(g) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents. Any Person required to maintain the confidentiality of
information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord to its own confidential information.




[SIGNATURE PAGES TO FOLLOW]






















    
67
ATL 21192099v3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date
first-above written.
BORROWER:


 
AGCO INTERNATIONAL GMBH
 
 
 
 
 
 
 
By:
/s/ Roger Batkin
 
 
 
 
Name: Roger Batkin
 
 
 
 
Title: Vice President, General Counsel and Corporate Secretary
 
 
 
 
 
 
AGCO:
 
AGCO CORPORATION
 
 
 
 
 
 
 
By:
/s/ David Williams
 
 
 
 
Name: David Williams
 
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 







S-1


ATL 21192099v3

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:




COÖPERATIEVE RABOBANK U.A., ANTWERP BRANCH, as the Administrative Agent


 
 
 
 
 
 
 
By:
/s/ Wendy Bodson
 
 
 
 
Name: Wendy Bodson
 
 
 
 
Title: Head Mid Office
 
 
 
 
 
 
 
 
By:
/s/ Johan Vanhulle
 
 
 
 
Name: Johna Vanhulle
 
 
 
 
Title: General Manager
 
 
 
 
 
 







S-2


ATL 21192099v3

--------------------------------------------------------------------------------





LENDER:




PANDIOS S.A., as a Lender


 
 
 
 
 
 
 
By:
/s/ Barry McGrath
 
 
 
 
Name: Barry McGrath
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
By:
/s/ Ivo Van den Nest
 
 
 
 
Name: Ivo Van den Nest
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commitment: € 100,000,000
 













S-3


ATL 21192099v3

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Term Loan facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity, in each case to the extent related to
the rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as, the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.
Assignor:
_________________________
 
 
 
2.
Assignee:
_________________________
 
 
 
3.
Status of Assignee:
Assignee is a [Qualifying Bank/Non-Qualifying Bank] [and is an
Affiliate/Approved Fund of [identify Lender]1].
 
 
 
4.
Borrower:
AGCO International GmbH.
 
 
 
5.
Administrative Agent:
Coöperatieve Rabobank U.A., Antwerp Branch, as the
 
 
administrative agent under the Credit Agreement.
 
 
 
1 
Select as applicable.
 






--------------------------------------------------------------------------------









6.Credit Agreement: Credit Agreement dated as of April 26, 2016 (as amended,
restated supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AGCO International GmbH, a Swiss limited liability
company, AGCO Corporation, a Delaware corporation, the banks and financial
institutions party thereto from time to time as “Lenders”, and Coöperatieve
Rabobank U.A., Antwerp Branch, as administrative agent for the Lenders.


7.Assigned Interest:


Aggregate Amount of Commitment/Term Loan for all Lenders
Amount of Commitment/Term Loan Assigned


Percentage Assigned of Commitment/Term Loan2
$
$
%



8.[Trade Date:_______________]3 


9.Facility Office for Assignee:


10.Effective Date:_________________________ , 20_______4 
______________________________
 
 
 

2.Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3.To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
4.To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Assumption to be executed by their authorized signatory as of the date
specified thereon.


 






[NAME OF ASSIGNOR], as Assignor




 
 
 
 
 
 
 
 
By:
_______________________________
 
 
 
 
Name:__________________________
 
 
 
 
Title:___________________________
 
 
 
 
 
 
 
 
Date:
_____________________,20_______
 
 
 
 
 
 
 
 
[NAME OF ASSIGNEE], as Assignee




 
 
 
 
 
 
 
 
By:
_______________________________
 
 
 
 
Name: _________________________
 
 
 
 
Title: _________________________
 
 
 
 
 
 
 
 
Date:
_____________________,20_______
 
 
 
 
 
 
 
 
 
 
 
ACCEPTED AND APPROVED THIS ____          
 
 
 
DAY OF _________,
__________,_______,20_____
 
 
 
 
 
 
 
 
COÖPERATIEVE RABOBANK U.A., ANTWERP BRANCH,  as Administrative Agent5
 
 
 
 
 
 
By:
_________________________
 
 
 
 
Name:____________________
 
 
 
 
Title:_____________________
 
 
 
 
 
 
 
 
By:
_________________________
 
 
 
 
Name:____________________
 
 
 
 
Title:_____________________
 
 
 
 
 
 
 
 
AGCO INTERNATIONAL GMBH6


 
 
 
By:
_________________________
 
 
 
 
Name:____________________
 
 
 
 
Title:_____________________
 
 
 
 
 
 
 
 
 
 
 
 

5. To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
6. To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement at the time of assignment.





--------------------------------------------------------------------------------










ANNEX I


CREDIT AGREEMENT
DATED AS OF APRIL 26, 2016
AGCO INTERNATIONAL GMBH


STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION




1.Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, AGCO, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, AGCO, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Article 6 thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) if it is a Lender
organized under the laws of a jurisdiction outside the United States, attached
to this Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee and (vii) the description of the







--------------------------------------------------------------------------------







Assignee as either a Qualifying Bank or Non-Qualifying Lender in item 3 of the
Assignment and Assumption is true and correct as of the Effective Date; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the conflicts of law principles that
would cause the application of the substantive laws of another jurisdiction.









